Exhibit 10.5(b)

AIMMUNE THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (“Agreement”) is made as of November 3, 2016
(the “Effective Date”), between Aimmune Therapeutics, Inc., a Delaware
corporation (the “Company”), and Nestle Health Science US Holdings, Inc., a
Delaware corporation (the “Purchaser”).

AGREEMENT

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Purchaser hereby agree as follows:

Section 1.  AUTHORIZATION OF SALE OF SECURITIES.

The Company has authorized the sale and issuance to the Purchaser of 7,552,084
shares of its Common Stock, par value $0.0001 per share (the “Common Stock”), on
the terms and subject to the conditions set forth in this Agreement.  The shares
of Common Stock sold hereunder at the Closing (as defined below) shall be
referred to as the “Shares.”  

SECTION 2.  AGREEMENT TO SELL AND PURCHASE THE SHARES.

At the Closing (as defined in Section 3), the Company will sell to Purchaser,
and Purchaser will purchase from the Company the Shares at a purchase price of
$19.20 per Share for an aggregate purchase price of $145,000,012.80 (the
“Aggregate Purchase Price”).

SECTION 3.  CLOSING AND DELIVERY.

3.1Closing.  Subject to the terms and conditions set forth herein, the closing
of the purchase and sale of the Shares pursuant to this Agreement (the
“Closing”) shall be held on the date (the “Closing Date”) that is three (3)
business days following the satisfaction of the conditions precedent set out in
Sections 6 and 7 hereof at the offices of Latham & Watkins LLP, 140 Scott Drive,
Menlo Park, California 94025, or on such other date and place as may be agreed
to by the Company and the Purchaser.  At the Closing, the Purchaser shall pay
the Aggregate Purchase Price to the Company in accordance with Section 6.1, and
each of the Purchaser and the Company shall execute and deliver to the other,
each of the agreements or other documents required to be executed by it as of
the Closing Date pursuant to this Section 3 and Sections 6 and 7 hereof.

3.2Issuance of the Securities at the Closing.  At the Closing, the Company shall
issue or deliver to the Purchaser evidence of a book entry position evidencing
the Shares purchased by the Purchaser hereunder, registered in the name of the
Purchaser, or in such nominee name(s) as designated by the Purchaser,
representing the Shares to be purchased by the Purchaser at the Closing against
payment of the purchase price for the Shares.  The name(s) in which the shares
are to be issued to the Purchaser is set forth in the Purchaser Questionnaire in
the form attached hereto as Appendix I (the “Purchaser Questionnaire”), as
completed by the Purchaser, which shall be provided to the Company no later than
the Closing Date.

 

 

 

 

--------------------------------------------------------------------------------

 

3.3Delivery of the Registration Rights Agreement.  At the Closing, the Company
and the Purchaser shall execute and deliver the Registration Rights Agreement in
the form attached hereto as Appendix III (the “Registration Rights Agreement”),
with respect to the registration of the Shares under the Securities Act of 1933,
as amended (the “Securities Act”). In connection with such Registration Rights
Agreement, the Purchaser (or the Holder(s) (as defined in the Registration
Rights Agreement)), shall deliver to the Company, concurrently with the written
request to the Company as contemplated by Section 2(a) thereof, the Selling
Stockholder Notice and Questionnaire in the form attached hereto as Appendix II
(the “Selling Stockholder Questionnaire”).

3.4Delivery of the Collaboration Agreement.  At the Closing, the Company and the
Purchaser shall execute and deliver the Collaboration Agreement in the form
attached hereto as Appendix IV (the “Collaboration Agreement”).  

3.5Delivery of Standstill Agreement.  At the Closing, the Company and the
Purchaser shall deliver a Standstill Agreement, in form attached hereto as
Appendix V (the “Standstill Agreement”), pursuant to which, among other things,
the Purchaser will agree to certain restrictions on the acquisition or
disposition of Company securities.

SECTION 4.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

Except as set forth on the Schedule of Exceptions delivered to the Purchaser
concurrently with the execution of this Agreement (the “Schedule of Exceptions”)
or as otherwise described in the SEC Documents (as defined below), which
disclosures qualify these representations and warranties in their entirety, the
Company hereby represents and warrants as of the date hereof to, and covenants
with, the Purchaser as follows:

4.1Organization and Standing.  The Company (i) is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as presently conducted, and (ii)
is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction which requires such qualification,
except in the case of clause (ii) above, to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to result in a
material adverse effect on the condition (financial or otherwise), earnings,
business, properties or prospects of the Company and its subsidiaries, taken as
a whole (a “Material Adverse Effect”).  

4.2Subsidiaries.  Each “significant subsidiary” of the Company (as such term is
defined in Rule 1-02 of Regulation S-X) (each, a “Subsidiary” and, collectively,
the “Subsidiaries”) (i) has been duly organized and is validly existing in good
standing under the laws of the jurisdiction of its incorporation or
organization, has corporate or similar power and authority to own, lease and
operate its properties and to conduct its business as presently conducted, and
(ii) is duly qualified to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except in the case
of clause (ii) above, to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected

 

 

 

 

--------------------------------------------------------------------------------

 

to result in a Material Adverse Effect. All of the issued and outstanding
capital stock of each Subsidiary has been duly authorized and validly issued, is
fully paid and nonassessable and is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity. The only Subsidiaries of the Company are the
subsidiaries listed in Section 4.2 of the Schedule of Exceptions.

4.3Corporate Power; Authorization.  The Company has all requisite corporate
power and authority, and has taken all requisite corporate action, to execute
and deliver this Agreement, the Registration Rights Agreement, the Collaboration
Agreement and the Standstill Agreement (collectively, the “Transaction
Documents”), sell and issue the Shares and carry out and perform all of its
obligations under the Transaction Documents.  Each Transaction Document
constitutes, or when executed and delivered in accordance with the terms hereof,
will constitute, the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting the enforcement of creditors’ rights generally, (ii) as limited by
equitable principles generally and (iii) as rights to indemnity or contribution
may be limited by state or federal laws or public policy underlying such laws
(collectively, the “Enforceability Limitations”).

4.4Issuance and Delivery of the Shares.  The Shares have been duly authorized
and, when issued and paid for in compliance with the provisions of this
Agreement, will be validly issued, fully paid and nonassessable,  and will be
free and clear of any security interests, liens or other encumbrances created by
or on behalf of the Company (other than restrictions on transfer under
applicable securities laws).  Assuming the accuracy of the representations made
by the Purchaser in Section 5, the offer and issuance by the Company of the
Shares is exempt from registration under the Securities Act.

4.5SEC Documents; Financial Statements.  The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “Commission”) under Sections 13, 14(a) and 15(d)
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since
becoming subject to the requirements of the Exchange Act.  As of their
respective filing dates (or, if amended prior to the date of this Agreement,
when amended), all documents filed by the Company with the Commission (the “SEC
Documents”) complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder.  None of the SEC Documents as of their respective dates contained
any untrue statement of material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading.  The
consolidated financial statements of the Company and its subsidiaries included
in the SEC Documents (the “Financial Statements”) present fairly the financial
condition, results of operations and cash flows of the Company on a consolidated
basis as of the dates and for the periods indicated, comply as to form with the
applicable accounting requirements of the Exchange Act and have been prepared in
conformity with United States generally accepted accounting principles applied
on a consistent basis throughout the periods involved (except as otherwise noted
therein). KPMG, LLP, who have certified certain financial statements of the
Company delivered their report with respect to the audited consolidated
financial statements and schedules included in the SEC Documents, are
independent public accountants with respect to

 

 

 

 

--------------------------------------------------------------------------------

 

the Company within the meaning of the Exchange Act and the applicable published
rules and regulations thereunder.  

4.6Capitalization.  The authorized capital stock of the Company consists of
250,000,000 shares of Common Stock and 10,000,000 shares of undesignated
preferred stock, par value $0.0001 per share, of the Company (“Preferred
Stock”).  As of the Effective Date, there are no shares of Preferred Stock
issued and outstanding and there are 42,382,643 shares of Common Stock issued
and outstanding, of which no shares are owned by the Company.  There are no
other shares of any other class or series of capital stock of the Company issued
or outstanding.  All of the issued and outstanding shares of Common Stock have
been duly authorized and validly issued and are fully paid and
non-assessable.  The Company has no capital stock reserved for issuance, except
that, as of the Effective Date, there are (i) 11,084,779 shares of Common Stock
reserved for issuance pursuant to the Company’s stock incentive plans, of which
5,926,212 shares are issuable upon the exercise of stock options outstanding on
the date hereof and (ii) 812,517 shares of Common Stock reserved for issuance
pursuant to the Company’s employee stock purchase plan.  There are no bonds,
debentures, notes or other indebtedness having general voting rights (or
convertible into securities having such rights) (“Voting Debt”) of the Company
issued and outstanding.  Except as stated above, there are no existing options,
warrants, calls, subscriptions or other rights, agreements, arrangements or
commitments relating to the issued or unissued capital stock of the Company,
obligating the Company to issue, transfer, sell, redeem, purchase, repurchase or
otherwise acquire or cause to be issued, transferred, sold, redeemed, purchased,
repurchased or otherwise acquired any capital stock or Voting Debt of, or other
equity interest in, the Company or securities or rights convertible into or
exchangeable for such shares or equity interests or obligations of the Company
to grant, extend or enter into any such option, warrant, call, subscription or
other right, agreement, arrangement or commitment.  The issuance of the Shares
pursuant to this Agreement will not give rise to any preemptive rights or rights
of first refusal on behalf of any third-party.  Other than the Amended and
Restated Investors’ Rights Agreement, dated January 20, 2015, by and among the
Company and the parties listed therein (as amended to date), and the
Registration Rights Agreement, there are no agreements or arrangements under
which the Company or any of its subsidiaries is obligated to register the sale
of any of their securities under the Securities Act.

4.7Litigation.  Except as set forth in Section 4.7 of the Schedule of Exceptions
or the SEC Documents, no action, suit, investigation or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of its subsidiaries or any of its or their property or any
officer or director of the Company in their capacity as such (collectively,
“Actions”), is pending or, to the best knowledge of the Company, threatened,
which if adversely determined will have a Material Adverse Effect, whether or
not arising from transactions in the ordinary course of business. There is no
Action pending, or to the Company’s best knowledge threatened, which if
adversely determined could materially and adversely effect the Company’s ability
to consummate the transactions contemplated by the Transaction Documents.

4.8Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
the Transaction Documents, except as

 

 

 

 

--------------------------------------------------------------------------------

 

contemplated by Section 6.4 and for (a) the filing of a Form D with the
Commission under the Securities Act and compliance with applicable securities
and blue sky laws in the jurisdictions in which Shares are offered and/or sold,
which compliance will be effected in accordance with such laws, (b) the approval
by The NASDAQ Global Select Market of the listing of the Shares and (c) the
filing of one or more registration statements and all amendments thereto with
the Commission as and when contemplated by the Registration Rights Agreement.

4.9No Default or Consents.  Neither the execution, delivery or performance of
the Transaction Documents by the Company nor the consummation of any of the
transactions contemplated thereby (including, without limitation, the issuance
and sale by the Company of the Shares) will conflict with, result in a breach or
violation of, or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries pursuant to, (i) the charter
or by-laws of the Company, (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject,
including the Material Agreements (defined below) or (iii) any statute, law,
rule, regulation, judgment, order or decree applicable to the Company or any of
its subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its subsidiaries or any of its or their property, except in
the case of clauses (ii) and (iii) above, for any conflict, breach or violation
of, or imposition that would not, individually or in the aggregate, have a
Material Adverse Effect.

4.10No Material Adverse Change.  Since June 30, 2016: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to have a Material Adverse Effect; (ii) there have not been any changes
in the authorized capital, assets, liabilities, financial condition, business,
Material Agreements or operations of the Company and its subsidiaries, taken as
a whole, from that reflected in the Financial Statements, except for any such
changes in the ordinary course of business which have not had or would not
reasonably be expected to have, either individually or in the aggregate,
materially adverse to the business, properties, financial condition or results
of operations of the Company and its subsidiaries, taken as a whole and (iii)
the Company has not declared or made any dividend or distribution of cash or
other property to its stockholders (other than repurchases of unvested shares of
Common Stock in connection with the cessation of service by employees or
consultants of the Company).

4.11No General Solicitation.  None of the Company, any of its subsidiaries or
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares.

4.12No Integrated Offering.  None of the Company, any of its subsidiaries or any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security of
the Company or any of its subsidiaries, under circumstances that would adversely
affect reliance by the Company on Section 4(a)(2) of the Securities Act or
require registration of any of the Shares under the Securities Act or cause this
offering of the Shares to be integrated with prior offerings by the Company or
any of its subsidiaries for purposes of the Securities Act.

 

 

 

 

--------------------------------------------------------------------------------

 

4.13Sarbanes-Oxley Act.  There is and has been no failure on the part of the
Company, any of its subsidiaries and any of its or their directors or officers,
in their capacities as such, to comply with any applicable provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including, without limitation, Section 402 relating to
loans.

4.14Intellectual Property.  The Company and its subsidiaries own or possess, or
have valid licenses to,  or can acquire on reasonable terms, all patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of the Company’s and its subsidiaries’
business as now conducted or as proposed in the SEC Documents to be conducted
(the “Company Intellectual Property”). The conduct of the Company’s business as
currently conducted or as proposed in the SEC Documents to be conducted does not
infringe or violate the Intellectual Property rights of any third party, except
for any such infringement or violation that will not have a Material Adverse
Effect. Neither the Company nor any of its subsidiaries has received any notice
of any infringement, misappropriation or other violation of, or conflict with
any Intellectual Property rights of any third party. The Company is not aware
of any facts or circumstances which would form a reasonable basis to render
invalid or unenforceable any issued patents, or any facts or circumstances,
apart from such facts or circumstances raised during prosecution, which would
form a reasonable basis to render unpatentable or unenforceable any pending
patent applications material to the Company’s business as currently conducted or
as proposed in the SEC Documents, in each case, owned by or exclusively licensed
to the Company or any of its subsidiaries. There is no pending or, to the
Company’s knowledge, threatened Action  or claim by others challenging the
Company’s or any of its subsidiaries rights in or to any Company Intellectual
Property. The Company and its subsidiaries have taken commercially reasonable
steps to obtain and maintain in force all third party licenses and other
permissions in relation to Company Intellectual Property as may be necessary to
conduct their respective businesses.

4.15Compliance with NASDAQ Continued Listing Requirements.  The Company is in
compliance with applicable NASDAQ Stock Market, LLC continued listing
requirements. There are no proceedings pending or, to the Company’s knowledge,
threatened against the Company relating to the continued listing of the Common
Stock on The NASDAQ Global Select Market and the Company has not received any
notice of, nor to the Company’s knowledge is there any reasonable basis for, the
delisting of the Common Stock from The NASDAQ Global Select Market.

4.16Disclosure.  The Company understands that the Purchaser will rely on the
foregoing representations in effecting the purchase of the Shares.  The
Transaction Documents and the SEC Documents, when taken together with the
Schedule of Exceptions and the due diligence materials regarding the Company
furnished by or on behalf of the Company to the Purchasers, are true and correct
in all material respects and do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.  

 

 

 

 

--------------------------------------------------------------------------------

 

4.17Contracts.  Each franchise, contract or other document of a character
required to be described in the SEC Documents or to be filed as an exhibit to
the SEC Documents under the Securities Act and the rules and regulations
promulgated thereunder (collectively, the “Material Contracts”) is so described
or filed.  The Company is in compliance with and not in default of its
obligations under the Material Contracts, except for such non-compliance or
default that will not have a Material Adverse Effect.

4.18Properties and Assets.  The Company and its subsidiaries own or lease all
such properties as are necessary to the conduct of its and their operations as
presently conducted. Such assets which are owned by the Company are held free
and clear of any security interest, mortgage, pledge, lien, encumbrance, claim
or equity, except as described in Section 4.18 of the Schedule of Exceptions.

4.19Compliance.  Except as would not, individually or in the aggregate, result
in a Material Adverse Effect or as disclosed in the SEC Documents: (i) each of
the Company and each of its subsidiaries is and has been in compliance with
statutes, laws, ordinances, rules and regulations applicable to the Company or
its subsidiaries for the ownership, testing, development, manufacture,
packaging, processing, use, labeling, storage, or disposal of any product
manufactured by or on behalf of the Company and its subsidiaries or out-licensed
by the Company and its subsidiaries (a “Company Product”), including without
limitation, the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301, et seq.,
the Public Health Service Act, 42 U.S.C. § 262, similar laws of other
governmental entities and the regulations promulgated pursuant to such laws
(collectively, “Applicable Laws”); (ii) the Company and its subsidiaries possess
all licenses, certificates, approvals, authorizations, permits and supplements
or amendments thereto required by any such Applicable Laws and/or for the
ownership of their properties or the conduct of their business as it relates to
a Company Product and as described in the SEC Documents (collectively,
“Authorizations”) and such Authorizations are valid and in full force and effect
and neither the Company nor any of its subsidiaries is in violation of any term
of any such Authorizations; (iii) neither the Company nor any of its
subsidiaries has received any written notice of adverse finding, warning letter
or other written correspondence or notice from the U.S. Food and Drug
Administration (the “FDA”) or any other governmental entity alleging or
asserting noncompliance with any Applicable Laws or Authorizations relating to a
Company Product; (iv) neither the Company nor any of its subsidiaries has
received written notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
entity or third party alleging that any Company Product, operation or activity
related to a Company Product is in violation of any Applicable Laws or
Authorizations; and (v) neither the Company nor any of its subsidiaries has
received written notice that any governmental entity has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations.

4.20Taxes.  Except as disclosed in Section 4.20 of the Schedule of Exceptions or
the SEC Documents, (i) the Company and its subsidiaries have filed all tax
returns that are required to have been be filed by each of them or has requested
extensions of the filing date thereof  and (ii) the Company and its subsidiaries
have paid all taxes required to be paid by any of them and any other assessment,
fine or penalty levied against any of them, to the extent that any of the
foregoing is due and payable, except in the case of clause (i) and (ii), for any
such assessment, fine or penalty that is currently being contested in good faith
or as would not have a Material

 

 

 

 

--------------------------------------------------------------------------------

 

Adverse Effect, whether or not arising from transactions in the ordinary course
of business and (iii) there are no tax audits ongoing of which the Company has
received written notice.

4.21Transfer Taxes.  There are no transfer taxes or other similar fees or
charges under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Shares.

4.22Investment Company.  The Company is not and, after giving effect to the
offering and sale of the Shares, will not be an “investment company” as defined
in the Investment Company Act of 1940, as amended.

4.23Insurance.  The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are reasonable and customary in the business in which it is engaged;
all policies of insurance and fidelity or surety bonds insuring the Company and
its subsidiaries or their businesses, assets, employees, officers and directors
are in full force and effect; the Company and its subsidiaries are in compliance
with the terms of such policies and instruments in all material respects; and
there are no claims by the Company or any of its subsidiaries under any such
policy or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; neither the Company nor any of
its subsidiaries has been refused any insurance coverage sought or applied for;
and the Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect, whether or not
arising from transactions in the ordinary course of business.  

4.24Price of Common Stock.  Neither the Company nor any of its subsidiaries has
taken, directly or indirectly, any action designed to cause or result in, or
that has constituted or that might reasonably be expected to constitute the
stabilization or manipulation of the price of any securities of the Company to
facilitate the sale or resale of the Shares.

4.25Governmental Permits, Etc.  The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by all
applicable authorities necessary to conduct its business, and neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business.

4.26Internal Control over Financial Reporting; Sarbanes-Oxley Matters.  The
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the

 

 

 

 

--------------------------------------------------------------------------------

 

existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company’s internal controls over financial
reporting are effective to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles and the Company is not aware of any material weakness in its internal
controls over financial reporting.  The Company maintains “disclosure controls
and procedures” (as such term is defined in Rule 13a-15(e) under the Exchange
Act); such disclosure controls and procedures are effective as of June 30, 2016.

4.27Foreign Corrupt Practices/Money Laundering Laws.  None of the Company, its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
or employee of the Company or any of its subsidiaries has taken any action,
directly or indirectly, that is in violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA. The operations of the
Company and its subsidiaries have been conducted in compliance with all
applicable money laundering laws and the rules and regulations thereunder.  

4.28Labor.  Neither the Company nor any subsidiary of the Company is bound by or
subject to any collective bargaining agreement or any similar agreement with any
organization representing its employees. No labor problem or dispute with the
employees of the Company and its subsidiaries exists or, to the knowledge of the
Company, is threatened, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its principal suppliers or
contractors, that could have a Material Adverse Effect, whether or not arising
from transactions in the ordinary course of business, except as contemplated in
the SEC Documents.

4.29ERISA.  None of the following events has occurred or exists: (i) a failure
to fulfill the obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan that is required to be funded, determined
without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company or any of its subsidiaries that could have a Material Adverse Effect;
(iii) any breach of any contractual obligation, or any violation of law or
applicable qualification standards, with respect to the employment or
compensation of employees by the Company or any of its subsidiaries that would
reasonably be expected to have a Material Adverse Effect. None of the following
events has occurred or is reasonably likely to occur: (i) a material increase in
the aggregate amount of contributions required to be made to all Plans in the
current fiscal year of the Company compared to the amount of such contributions
made in the most recently completed fiscal year of the Company; (ii) a material
increase in the “accumulated post-retirement benefit obligations” (within the
meaning of Statement of Financial Accounting

 

 

 

 

--------------------------------------------------------------------------------

 

Standards 106) of the Company compared to the amount of such obligations in the
most recently completed fiscal year of the Company; (iii) any event or condition
giving rise to a liability under Title IV of ERISA that could have a Material
Adverse Effect; or (iv) the filing of a claim by one or more employees or former
employees of the Company or any of its subsidiaries related to their employment
that could have a Material Adverse Effect. For purposes of this paragraph, the
term “Plan” means a plan (within the meaning of Section 3(3) of ERISA) subject
to Title IV of ERISA with respect to which the Company or any of its
subsidiaries may have any liability.

4.30Environmental Laws.  The Company and each of its subsidiaries (i) is in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct its business and (iii) has not received notice of
any actual or potential liability under any environmental law, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business. The Company has not been named
as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.

4.31Related Party Transactions. No director or Affiliate of the Company, nor any
family member of any officer, director or Affiliate of the Company has entered
into any transaction with the Company or any of its subsidiaries that would be
required to be disclosed under Item 404 of Regulation S-K that has not been
disclosed in the SEC Documents as required by the rules and regulations of the
Commission.

4.32Certain Fees. Except as disclosed in Section 4.32 of the Schedule of
Exceptions, no brokerage or finder’s fee or commissions are payable by the
Company to any broker, financial advisor, consultant, finder placement agent,
investment banker or other person or entity with respect to the transactions
contemplated hereby.

SECTION 5.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER.

5.1Representations and Warranties. The Purchaser represents and warrants to and
covenants with the Company that:

(a)The Purchaser is a validly existing corporation, limited partnership or
limited liability company and has all requisite corporate, partnership or
limited liability company power and authority to enter into and consummate the
transactions contemplated by the Transaction Documents and to carry out its
obligations hereunder and thereunder, and to purchase the Shares pursuant to
this Agreement.

(b)The Purchaser acknowledges that it can bear the economic risk and complete
loss of its investment in the Shares and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment

 

 

 

 

--------------------------------------------------------------------------------

 

contemplated hereby. The Purchaser has had an opportunity to receive, review and
understand all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Shares, and has
conducted and completed its own independent due diligence. The Purchaser
acknowledges that the Company has made available the SEC Documents. Based on the
information the Purchaser has deemed appropriate, and without reliance upon any
third-party, it has independently made its own analysis and decision to enter
into the Transaction Documents. The Purchaser is relying exclusively on its own
investment analysis and due diligence (including professional advice it deems
appropriate) with respect to the execution, delivery and performance of the
Transaction Documents, the Shares and the business, condition (financial and
otherwise), management, operations, properties and prospects of the Company,
including but not limited to all business, legal, regulatory, accounting, credit
and tax matters, and has received no representations with regard to the Company
or its  business, condition (financial and otherwise), management, operations,
properties and prospects, except for those set forth in the Transaction
Documents.

(c)The Shares will be acquired for the Purchaser’s own account, not as nominee
or agent, and not with a view to the resale or distribution of any part thereof
in violation of the Securities Act, and the Purchaser has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act without prejudice, however, to the Purchaser’s
right at all times to sell or otherwise dispose of all or any part of such
Shares in compliance with applicable federal and state securities laws. The
Purchaser is not a broker-dealer registered with the SEC under the Exchange Act
or an entity engaged in a business that would require it to be so registered.
The Purchaser understands that the Shares are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the securities purchased hereunder
except in compliance with the Standstill Agreement, Securities Act, applicable
blue sky laws, and the rules and regulations promulgated thereunder. The
Purchaser has no present intent to effect a “change of control” of the Company
as such term is understood under the rules promulgated pursuant to Section 13(d)
of the Exchange Act.

(d)The Purchaser is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act. The Purchaser has determined based on its own
independent review and such professional advice as it deems appropriate that its
purchase of the Shares and participation in the transactions contemplated by the
Transaction Documents (i) are fully consistent with its financial needs,
objectives and condition, (ii) comply and are fully consistent with all
investment policies, guidelines and other restrictions applicable to the
Purchaser, (iii) have been duly authorized and approved by all necessary action,
(iv) do not and will not violate or constitute a default under the Purchaser’s
charter, by-laws or other constituent document or under any law, rule,
regulation, agreement or other obligation by which the Purchaser is bound and
(v) are a fit, proper and suitable investment for the Purchaser, notwithstanding
the substantial risks inherent in investing in or holding the Shares.

 

 

 

 

--------------------------------------------------------------------------------

 

(e)The execution, delivery and performance by the Purchaser of the Transaction
Documents to which the Purchaser is a party have been, or as of the Closing
Date, will have been, duly authorized and each has been or, as of the Closing
Date, will have been, duly executed and when delivered will constitute the valid
and legally binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with their respective terms, subject to the
Enforceability Limitations.

(f)The execution, delivery and performance by the Purchaser of the Transaction
Documents and the consummation by the Purchaser of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Purchaser, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Purchaser to perform its obligations under the Transaction
Documents.

(g)No third-party will have, as a result of the transactions contemplated by
this Agreement, any valid right, interest or claim against or upon the Company
or any Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Purchaser.  Purchaser is not a broker or dealer registered pursuant to
Section 15 of the Exchange Act (a “registered broker-dealer”) and is not
affiliated with a registered broker dealer.  Purchaser is not party to any
agreement for distribution of any of the Shares.

(h)Purchaser shall have completed or caused to be completed and delivered to the
Company no later than the Closing Date, the Purchaser Questionnaire, and the
answers to the Purchaser Questionnaire  are true and correct in all material
respects as of the date of this Agreement and will be true and correct as of the
Closing Date and the effective date of the Registration Statement; provided that
the Purchasers shall be entitled to update such information by providing notice
thereof to the Company before the effective date of such Registration Statement.

(i)To the extent the Purchaser provides a written request to the Company to file
a registration statement pursuant to the Registration Rights Agreement, the
Purchaser shall have completed or caused to be completed and delivered to the
Company concurrently with such written request to the Company, the Selling
Stockholder Questionnaire, and the answers to the Selling Stockholder
Questionnaire are true and correct as of the date of such written request and
the effective date of the Registration Statement; provided that the Purchasers
shall be entitled to update such information by providing notice thereof to the
Company before the effective date of such Registration Statement.

(j)The Purchaser understands that no United States federal or state agency, or
similar agency of any other country, has reviewed, approved, passed upon, or
made any recommendation or endorsement of the Company or the purchase of the
Shares.

 

 

 

 

--------------------------------------------------------------------------------

 

(k)The Purchaser has not taken any of the actions set forth in, and is not
subject to, the disqualification provisions of Rule 506(d)(1) of the Securities
Act.

(l)The Purchaser did not learn of the investment in the Shares as a result of
any general solicitation or general advertising.

(m)Other than pursuant to this Agreement, neither the Purchaser nor any of its
Affiliates currently owns any interest in or has contracted to purchase any
shares of  Common Stock or any securities convertible into or exerciseable or
exchangeable for shares of Common Stock.

(n)The Purchaser is aware that the anti-manipulation rules of Regulation M under
the Exchange Act may apply to sales of Common Stock and other activities with
respect to the Shares purchased by the Purchaser.

5.2Short Sales.  Other than consummating the transactions contemplated
hereunder, the Purchaser has not, nor has any person acting on behalf of or
pursuant to any understanding with the Purchaser, directly or indirectly
executed any purchases or sales, including all “short sales” as defined in Rule
200 of Regulation SHO under the Exchange Act (but shall not be deemed to include
the location and/or reservation of borrowable shares of Common Stock) (“Short
Sales”), of the securities of the Company during the period commencing as of the
time that the Purchaser first contacted by the Company or any other person
regarding the transactions contemplated hereby and ending immediately prior to
the Effective Date. The Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).   

5.3Tax Advice.  Purchaser understands that nothing in this Agreement or any
other materials presented to Purchaser in connection with the purchase and sale
of the Shares constitutes legal, tax or investment advice. Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares.

5.4Transfer Restrictions.  

(a)Compliance with Laws.  Notwithstanding any other provision of this Agreement,
the Purchaser covenants that the Shares may be disposed of only pursuant to (x)
an effective registration statement under, and in compliance with the
requirements of, the Securities Act, or pursuant to an available exemption from,
or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws and (y) in accordance with the terms of the Standstill Agreement
(for so long as the restrictions set forth therein shall remain in effect). In
connection with any transfer of the Shares other than (i) pursuant to an
effective registration statement, (ii) to the Company, (iii) to an Affiliate (as
defined below) of the Purchaser or (iv) pursuant to Rule 144 (provided that the
Purchaser provides the Company with reasonable assurances (in the form of seller
and broker representation letters) that the securities may be sold pursuant to
such rule) or Rule 144A, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of

 

 

 

 

--------------------------------------------------------------------------------

 

which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.  During the term of the Standstill Agreement, the
Purchaser may not, without the consent of the Company, transfer the shares to
any person or entity, other than an Affiliate of the Purchaser.  As a condition
of transfer of any Shares to any such Affiliate, any such Affiliate (i) shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of the Purchaser under this Agreement and the Registration Rights
Agreement, and (ii) for so long as the restrictions set forth the Standstill
Agreement shall remain in effect, shall agree in writing to be bound by the
applicable terms of the Standstill Agreement (unless otherwise agreed in writing
by the Company).  For the purposes hereof, “Affiliate” means, with respect to
any Person, any other Person that, directly or indirectly through one or more
intermediaries, Controls, is controlled by or is under common control with such
Person, as such terms are used in and construed under Rule 144.  With respect to
a Purchaser that is an entity, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser. For purposes
hereof, “Control” (including the terms “controlling,” “controlled by” or “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

(b)Legends.  Each of the book entry notations evidencing the Shares shall bear
any legend as required by the “blue sky” laws of any state and the restrictive
legends in substantially the following form, as applicable, until such time as
they are not required under Section 5.4(c) (and a stock transfer order may be
placed against transfer of the certificates for the Shares):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT AS
PROVIDED BY ARTICLE IV OF THAT CERTAIN SECURITIES PURCHASE AGREEMENT, DATED AS
OF NOVEMBER 3, 2016, BETWEEN AIMMUNE THERAPEUTICS, INC. AND NESTLE HEALTH
SCIENCE US HOLDINGS, INC.

THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
CERTAIN OTHER RESTRICTIONS, ALL AS SET FORTH IN A Standstill Agreement BETWEEN
AIMMUNE THERAPEUTICS, INC. AND NESTLE HEALTH SCIENCE US HOLDINGS, INC. ENTERED
INTO PURSUANT TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT, DATED AS OF
NOVEMBER 3, 2016, BETWEEN AIMMUNE THERAPEUTICS, INC. AND NESTLE HEALTH SCIENCE
US HOLDINGS, INC.

(c)Removal of Legends. The legends set forth in Section 5.4(b) above shall be
removed and the Company shall issue a certificate without such legends or any
other legend to the holder of the applicable Shares upon which it is stamped or
issue to such holder by electronic delivery at the applicable balance account at
the Depository Trust Company (“DTC”), if (A)

 

 

 

 

--------------------------------------------------------------------------------

 

such Shares have been or may be transferred in accordance with the terms of the
Standstill Agreement without restriction; and (B) (i) such Shares are sold or
transferred pursuant to an effective Registration Statement covering the resale
of such Shares by the Purchaser, (ii) such Shares are sold or transferred
pursuant to Rule 144 (if the transferor is not an Affiliate of the Company), or
(iii) such Shares are eligible for sale without any restrictions under Rule 144
(any Securities meeting such criteria being referred to as “Unrestricted
Securities”). Following such time as a legend is no longer required for certain
Shares, the Company will no later than three (3) business days (or such shorter
time as may in the future be required pursuant to applicable law or regulation
for the settlement of trades in securities on The NASDAQ Global Select Market)
following the delivery by the Purchaser to the Company or the Company’s transfer
agent of a certificate representing Shares and if such Shares are certificated,
issued with a restrictive legend, together with such representations and
covenants of the Purchaser or the Purchaser’s executing broker as the Company
may reasonably require in connection therewith, deliver or cause to be delivered
to the Purchaser a book entry position representing such shares that is free
from any legend referring to the Securities Act. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 5.4.  In lieu of
delivering physical certificates, upon the written request of any Purchaser, the
Company shall use its commercially reasonable efforts to transmit certificates
for Shares subject to full legend removal hereunder to such Purchaser by
crediting the account of the transferee’s Purchaser’s prime broker with DTC
through its Deposit Withdrawal Agent Commission (“DWAC”) system, or any
successor system thereto.  The time periods for delivery shall apply to the
electronic transmittals described herein.  Any delivery not effected by
electronic transmission shall be effected by delivery of physical
certificates.  The Purchaser agrees that the removal of (x) the restrictive
legend referring to the Standstill Agreement from any certificates representing
Shares as set forth in this Section 5.4(c) is predicated upon either (A) a
transfer of such Shares in strict compliance with the terms of the Standstill
Agreement or (B) the termination of the restrictions set forth in the Standstill
Agreement; and (y) the restrictive legend referring to the Securities Act from
any certificates representing Shares as set forth in this Section 5.4(c) above
is predicated upon the Company’s reliance that such Purchaser would sell,
transfer, assign, pledge, hypothecate or otherwise dispose of such Shares
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if such Securities are sold pursuant to a Registration
Statement, they will be sold in compliance with the plan of distribution set
forth therein.  

(d)Acknowledgment.  Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and, accordingly, will not sell or
otherwise transfer any of the Shares or any interest therein without complying
with the requirements of the Securities Act.  While any Registration Statement
remains effective, Purchaser hereunder may, subject to the provisions of the
Standstill Agreement, sell the Shares in accordance with the plan of
distribution contained in such Registration Statement and, if it does so, it
will comply therewith and with the related prospectus delivery requirements
unless an exemption therefrom is available. The Purchaser agrees that if it is
notified by the Company in writing at any time that a Registration Statement
registering the resale of any of the Shares is not effective or that the
prospectus included in such Registration Statement no longer complies with the
requirements of Section 10 of the Securities Act, the Purchaser will refrain
from selling such Shares until such time as the Purchaser is notified by the
Company that such Registration Statement is effective or

 

 

 

 

--------------------------------------------------------------------------------

 

such prospectus is compliant with Section 10 of the Exchange Act, unless such
Purchaser is able to, and does, sell such Shares pursuant to an available
exemption from the registration requirements of Section 5 of the Securities Act.

SECTION 6.  CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.

The Company’s obligation to complete the sale and issuance of the Shares and
deliver Shares to the Purchaser at the Closing shall be subject to the following
conditions to the extent not waived by the Company:

6.1Receipt of Payment.  The Company shall have received payment of the Aggregate
Purchase Price, by wire transfer of immediately available funds to such account
as the Company shall be designated in writing to the Purchaser not less than two
(2) business days prior to the Closing Date.

6.2Representations and Warranties.  The representations and warranties made by
the Purchaser in Section 5 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date with the same force and effect as if they had been made on and
as of said date. The Purchaser shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.

6.3Receipt of Executed Documents.  The Purchaser shall have executed and
delivered to the Company the Registration Rights Agreement, the Collaboration
Agreement, the Standstill Agreement and the Purchaser Questionnaire.

6.4HSR Act. All applicable waiting periods, if any, in respect of the
transactions contemplated hereby and by the Transaction Documents under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and its
implementing regulations (the “HSR Act”) will have expired or terminated.

SECTION 7.  CONDITIONS TO PURCHASER’S OBLIGATIONS AT THE CLOSING.

The Purchaser’s obligation to accept delivery of the Shares and to pay the
Aggregate Purchase Price for the Shares shall be subject to the following
conditions to the extent not waived by the Purchaser:

7.1Representations and Warranties Correct.  The representations and warranties
made by the Company in Section 4 hereof shall be true and correct in all
material respects as of, and as if made on, the date of this Agreement and as of
the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date. The Company shall
have performed in all material respects all obligations and covenants herein
required to be performed by it on or prior to the Closing Date.  

7.2Receipt of Executed Registration Rights Agreement/Standstill Agreement.  The
Company shall have executed and delivered to the Purchaser the Registration
Rights Agreement and the Standstill Agreement.

 

 

 

 

--------------------------------------------------------------------------------

 

7.3Receipt of Executed Collaboration Agreement.  The Company shall have executed
and delivered to the Purchaser the Collaboration Agreement.

7.4Legal Opinion.  The Purchaser shall have received an opinion of Latham &
Watkins LLP, special counsel to the Company, dated as of the Closing Date, in
form and substance reasonably acceptable to the Purchaser.

7.5Certificate.  The Purchaser shall have received a certificate signed by the
Chief Executive Officer or the Chief Financial Officer to the effect that the
representations and warranties of the Company in Section 4 hereof are true and
correct in all material respects as of, and as if made on, the date of this
Agreement and as of the Closing Date and that the Company has satisfied all of
the conditions set forth in this Section 7.

7.6Good Standing.  The Company shall have delivered to the Purchaser a good
standing certificate for the Company, issued by the Secretary of State of the
State of Delaware, dated not less than five (5) business days prior to the
Closing Date.  

7.7NASDAQ Approval.  The Company shall have filed with The NASDAQ Global Select
Market a Notification Form: Listing of Additional Shares for the listing of the
Shares, and furnished to the Purchaser evidence of the filing thereof.

7.8Judgments.  No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

7.9Stop Orders. No stop order or suspension of trading shall have been imposed
by The NASDAQ Global Select Market, the Commission  or any other governmental
regulatory body with respect to public trading in the Common Stock.

7.10Board Approval. The Company shall have delivered to the Purchaser
resolutions of the Board certified by the Company’s Secretary, (i) approving (A)
the transactions contemplated by the Transaction Documents and (B) the Purchaser
as an “interested stockholder” as defined in Section 203 of the Delaware General
Corporation Law and, (C) subject to the Standstill Agreement, such additional
purchase(s) of Common Stock by the Purchaser during the three year period
following the Closing, or through the date that is six (6) months following the
termination of the Collaboration Agreement, if later, which result in NHSc
owning up to 15.12% of the Company’s outstanding Common Stock, and (ii)
appointing Greg Behar to the Board as a Class I director effective upon the
Closing.

7.11HSR Act. All applicable waiting periods, if any, in respect of the
transactions contemplated hereby and by the Transaction Documents under the HSR
Act will have expired or terminated.

 

 

 

 

--------------------------------------------------------------------------------

 

SECTION 8.  Termination of Obligations to Effect Closing; Effects.

8.1Termination. The obligations of the Company, on the one hand, and the
Purchaser, on the other hand, to effect the Closing shall terminate as follows:

(a)upon the mutual written consent of the Company and the Purchaser;

(b)by the Company if by December 31, 2016, any of the conditions set forth in
Section 6 shall have become incapable of fulfillment, and shall not have been
waived by the Company; or

(c)by the Purchaser if by December 31, 2016, any of the conditions set forth in
Section 7 shall have become incapable of fulfillment, and shall not have been
waived by the Purchaser;

provided, however, that, in the case of clauses (b) and (c) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

8.2Effect of Termination. Upon termination in accordance with Section 8.1,
except as otherwise contemplated by this Agreement, this Agreement shall
forthwith become null and void and there shall thereafter be no liability under
this Agreement of the part of either party; provided however, that nothing in
this Section 8 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement.

SECTION 9.  RESERVED.

SECTION 10.  Additional Agreements of the Parties.

10.1NASDAQ Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on The NASDAQ Global Select
Market and, in accordance, therewith, will use commercially reasonable efforts
to comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of such market or exchange, as applicable.

10.2Access to Information. From the date hereof until the Closing, the Company
will make reasonably available to the Purchaser’s representatives, consultants
and counsel for inspection, such information and documents as the Purchaser
reasonably request, and will make available at reasonable times and to a
reasonable extent officers and employees of the Company to discuss the business
and affairs of the Company.

10.3Termination of Covenants.  The provisions of Section 10.1 and 10.2 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any

 

 

 

 

--------------------------------------------------------------------------------

 

registration covering the Registrable Securities (as such term is defined in the
Registration Rights Agreement) shall terminate.

10.4Use of Proceeds. The Company agrees that until the second anniversary of the
Closing date, the proceeds from the sale and issuance of the Shares to the
Purchaser shall be used to fund the costs and expenses of clinical trials and
for general working capital and will not be used for purposes of any cash
dividend or cash distribution to any stockholder of the Company (other than in
respect of repurchases or redemptions of capital stock pursuant to contractual
arrangements as in effect on the date hereof for such repurchases or
redemptions).  

10.5Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares and to provide a copy thereof, promptly upon request of
the Purchaser. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Shares for, sale to the Purchaser at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of the Purchaser.

10.6Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares to the
Purchaser, or that will be integrated with the offer or sale of the Shares for
purposes of the rules and regulations of any trading market such that it would
require stockholder approval prior to the closing of such other transaction
unless stockholder approval is obtained before the closing of such subsequent
transaction.

10.7Short Sales and Confidentiality After the Date Hereof. The Purchaser
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) after the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. The Purchaser covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company in accordance with Section 10.8, the Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction). The
Purchaser understands and acknowledges that the Commission currently takes the
position that coverage of short sales of shares of the Common Stock “against the
box” prior to effectiveness of a resale registration statement with securities
included in such registration statement would be a violation of Section 5 of the
Securities Act, as set forth in Item 239.10 of the Securities Act Rules
Compliance and Disclosure Interpretations compiled by the Office of Chief
Counsel, Division of Corporation Finance.

 

 

 

 

--------------------------------------------------------------------------------

 

10.8Securities Laws Disclosure; Publicity. By 5:00 P.M., New York City time, on
the trading day immediately following the Effective Date, the Company shall
issue a press release disclosing the material terms of the transactions
contemplated hereby.  On or before 9:00 A.M., New York City time, on the third
trading day immediately following the execution of this Agreement, the Company
will file a Current Report on Form 8-K (the “8-K”) with the Commission
describing the terms of the Transaction Documents. 

10.9Regulatory Approvals; Efforts of the Parties. Subject to the terms and
conditions of this Agreement, each of the Company and the Purchaser agree to use
commercially reasonable efforts to take, or cause to be taken, all necessary
actions, and to do, or cause to be done, all things necessary under applicable
law to consummate the transactions contemplated by this Agreement.  Without
limitation to the generality of the foregoing, each of the Purchaser and the
Company agree to make all appropriate filings that may be required under the HSR
Act as promptly as practicable following the Effective Date, but in any event
within ten (10) calendar days of the Effective Date. Nothing in this Section
10.9 shall require, or be deemed to require, the Company or the Purchaser (a) to
propose, negotiate, offer to, commit to or effect any sale, divestiture, or
disposition of assets or businesses, or licenses or (b) to agree to hold
separate any assets or agree to any similar arrangements or to commit to
restrict the dominion or control of its business or to conduct its business in a
specified manner, in each case, in order to secure any government approval
required in connection with the transactions contemplated hereby.

10.11Further Assurances. Each of the parties shall execute such further
documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations or other actions by, or
giving notices to, or making any filings with, any governmental entity, if
necessary) as may be reasonably requested by the other party to fully implement
the intent and purpose of this Agreement.

SECTION 11.  Indemnification.

11.1Indemnification by the Company.  The Company agrees to indemnify and hold
harmless the Purchaser and each Person (defined below), if any, who controls or
is under common control with the Purchaser within the meaning of the Securities
Act (each, an “Indemnified Party”), against any losses, claims, damages,
liabilities or expenses, joint or several, to which such Indemnified Party may
become subject under the Securities Act, the Exchange Act, or any other federal
or state statutory law or regulation, or at common law (including in settlement
of any litigation, if such settlement is effected with the written consent of
the Company), insofar as such losses, claims, damages, liabilities or expenses
(or actions in respect thereof as contemplated below) arise out of or are based
in whole or in part on any inaccuracy in the representations and warranties of
the Company contained in this Agreement or any failure of the Company to perform
its obligations hereunder, and will reimburse each Indemnified Party for legal
and other expenses reasonably incurred as such expenses are reasonably incurred
by such Indemnified Party in connection with investigating, defending, settling,
compromising or paying such loss, claim, damage, liability, expense or
action.  For purposes of clarity, the Company will not be liable to any
Indemnified Party to the extent that any loss, claim, damage, liability or
expense arises out of or is based upon (i) the failure of such Indemnified Party
to comply with the covenants and agreements contained in this Agreement, or (ii)
the inaccuracy of any representations made by such Indemnified Party herein. The
term

 

 

 

 

--------------------------------------------------------------------------------

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

11.2Indemnification by the Purchaser.  The Purchaser shall indemnify and hold
harmless the Company, each of its directors, and each Person, if any, who
controls or is under common control with the Company within the meaning of the
Securities Act (the “Company Indemnified Parties”), against any losses, claims,
damages, liabilities or expenses to which the Company, each of its directors or
each of its controlling Persons may become subject, under the Securities Act,
the Exchange Act, or any other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Purchaser) insofar as
such losses, claims, damages, liabilities or expenses (or actions in respect
thereof as contemplated below) arise out of or are based in whole or in part on
any inaccuracy in the representations and warranties of the Purchaser contained
in this Agreement or any failure of the Purchaser to perform its obligations
hereunder , and will reimburse the applicable Company Indemnified Parties for
any legal and other expense reasonably incurred, as such expenses are reasonably
incurred by any Company Indemnified Parties in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. For purposes of clarity, the Purchaser will not be
liable to any Company Indemnified Party to the extent that any loss, claim,
damage, liability or expense arises out of or is based upon (i) the failure of a
Company Indemnified Party to comply with the covenants and agreements contained
in this Agreement, or (ii) the inaccuracy of any representations made by a
Company Indemnified Party herein.  

SECTION 12.  NOTICES.

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or electronic mail, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile or electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows:

(a)        if to the Company, to:

Aimmune Therapeutics, Inc.

8000 Marine Blvd., Suite 300

Brisbane, California, 94005

Attention: Chief Executive Officer

Facsimile: (650) 616-0075

E-Mail:  sgdilly@aimmune.com

 

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California  94025

Attention:  Patrick A. Pohlen and Brian J. Cuneo
Facsimile:  (650) 463-2600

E-Mail:  patrick.pohlen@lw.com

brian.cuneo@lw.com

 

 

 

 

--------------------------------------------------------------------------------

 

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

(b)    if to the Purchaser, to:

Nestle Health Science US Holdings, Inc.

900 Long Ridge Road, Building 2

Stamford, CT 06902

Attention: Andrew Glass

F: (480) 379-5510

 

E-Mail:  andrew.glass@us.nestle.com

 

with a copy (which shall not constitute notice) to:

 

Nestlé Health Science S.A.

Avenue Nestlé, 55

1800 Vevey

Switzerland

Attention: General Counsel

Facsimile: 011-41-21-924-2875

 

with a further copy (which shall not constitute notice) to:

 

Mayer Brown LLP

1221 Avenue of the Americas
New York, NY 10020
Attention: David A. Carpenter

Facsimile: (212) 849-5795

E-Mail:  dacarpenter@mayerbrown.com

 

or to such other address or addresses as may have been furnished to the Company
in writing.

SECTION 13.  MISCELLANEOUS.

13.1Waivers and Amendments.  Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended except upon the
written consent of the Company and the Purchaser.

13.2Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

13.3Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

 

 

 

--------------------------------------------------------------------------------

 

13.4Replacement of Shares.  If the Shares are certificated and any certificate
or instrument evidencing any Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Company’s transfer agent of such loss, theft
or destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent.  The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares.  If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

13.5Specific Performance.  The parties hereto agree that irreparable damages
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms hereof, in addition to any other remedy to which the
party may be entitled under applicable law.

13.6Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City and County of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City and County of New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
this Agreement), and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

13.7Counterparts.  This Agreement may be executed and delivered (including by
facsimile or portable document format (“pdf”) in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

 

 

 

 

--------------------------------------------------------------------------------

 

13.8Successors and Assigns.  Without the prior written consent of the Company,
the rights and obligations of the Purchaser under this Agreement may only be
assigned to a transferee of the Shares that is an Affiliate of the Purchaser and
only upon compliance with the transfer restrictions set out in Section 5.4
hereof.  Without the consent of the Purchaser, the Company may not assign its
rights and obligations under this Agreement. The provisions hereof shall inure
to the benefit of, and be binding upon, the successors and permitted assigns of
the parties hereto.

13.9Entire Agreement.  This Agreement and other documents delivered pursuant
hereto, including the exhibit and the Schedule of Exceptions, constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.

13.10Payment of Fees and Expenses.  Each of the Company and the Purchaser shall
bear its own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby.  If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

13.11Survival. The representations, warranties, covenants and agreements made in
this Agreement shall survive any investigation made by the Company or the
Purchaser and the Closing.

[signature pages follow]

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

AIMMUNE THERAPEUTICS, INC.

 

By:

 

/s/ Stephen G. Dilly

Name:

 

Stephen G. Dilly, M.B.B.S., Ph.D.

Title:

 

President and Chief Executive Officer

 

 

Nestle Health Science US Holdings, Inc.

 

By:

 

/s/ James Pepin

Name:

 

James Pepin

Title:

 

President

 

 

 

 

 

 

 

 

 

 




SIGNATURE PAGES TO

SECURITIES PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

 



APPENDIX I

PURCHASER QUESTIONNAIRE

To: Aimmune Therapeutics, Inc.

This Purchaser Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.0001 per share (the “Securities”), of Aimmune
Therapeutics, Inc., a Delaware corporation (the “Corporation”) pursuant to that
Securities Purchase Agreement, dated as of November 3, 2016, between the
Corporation and Nestle Health Science US Holdings, Inc.  The Securities are
being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the “Securities Act”), and the securities
laws of certain states, in reliance on the exemptions contained in Section
4(a)(2) of the Securities Act and on Regulation D promulgated thereunder and in
reliance on similar exemptions under applicable state laws.  The Corporation
must determine that a potential investor meets certain suitability requirements
before offering or selling the Securities to such investor.  The purpose of this
Questionnaire is to assure the Corporation that each investor will meet the
applicable suitability requirements.  The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  By signing this Questionnaire, you will be
authorizing the Corporation to provide a completed copy of this Questionnaire to
such parties as the Corporation deems appropriate in order to ensure that the
offer and sale of the Securities will not result in a violation of the
Securities Act or the securities laws of any state and that you otherwise
satisfy the suitability standards applicable to purchasers of the
Securities.  All potential investors must answer all applicable questions and
complete, date and sign this Questionnaire.  Please print or type your responses
and attach additional sheets of paper if necessary to complete your answers to
any item.

PART A. BACKGROUND INFORMATION

Name of Beneficial Owner of the Securities:

Business
Address:______________________________________________________________________

(Number and Street)

City: _________________State: _____Zip Code: ___________

Telephone Number: _______________________

If a corporation, partnership, limited liability company, trust or other entity:


Type of entity: _________________________


State of formation: _____________________Approximate Date of formation:
__________________

 

Were you formed for the purpose of investing in the securities being
offered?     Yes   ☐

No  ☐

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

If an individual:

Residence Address:
___________________________________________________________________

(Number and Street)

City: _________________State: _____Zip Code: ___________

Telephone Number: _______________________

Age: _________________Citizenship: _________Where registered to vote: _______

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

Are you a director or executive officer of the Corporation?

Yes   ☐No  ☐


Social Security or Taxpayer Identification No.: ________________

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Corporation to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a purchaser of Securities of the Corporation.

 

☐  (1)

  A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan             association or other institution as defined in Section
3(a)(5)(A) of the Securities Act                whether acting in its individual
or fiduciary capacity;

 

☐  (2)

  A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act            of 1934, as amended (the “Exchange Act”);

 

☐  (3)

  An insurance company as defined in Section 2(a)(13) of the Securities Act;

 

☐  (4)

  An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act;

 

☐  (5)

  A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

☐  (6)

A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

☐  (7)

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

☐  (8)

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

☐  (9)

An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5,000,000;

 

☐  (10)

  A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Corporation;

 

☐  (11)

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000 (exclusive of
the value of that person’s primary residence);

 

☐  (12)

A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 

☐  (13)

An executive officer or director of the Corporation;

 

☐  (14)

An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.

PART C. BAD ACTOR QUESTIONNAIRE

1.

During the past ten years, have you been convicted of any felony or misdemeanor
that is related to any securities matter?

Yes   ☐                               (If yes, please continue to Question 1.a)

No    ☐                                (If no, please continue to Question 2)

 

a)

If your answer to Question 1 was “yes”, was the conviction related to: (i) the
purchase or sale of any security; (ii) the making of any false filing with the
Securities and Exchange Commission (the “SEC”); or (iii) the conduct of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities?

Yes   ☐                               No    ☐

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

2.

Are you subject to any court injunction or restraining order entered during the
past five years that is related to any securities matter?

Yes   ☐                               (If yes, please continue to Question 2.a)

No    ☐                                (If no, please continue to Question 3)

 

a)

If your answer to Question 2 was “yes”, does the court injunction or restraining
order currently restrain or enjoin you from engaging or continuing to engage in
any conduct or practice related to: (i) the purchase or sale of any security;
(ii) the making of any false filing with the SEC; or (iii) the conduct of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities?

Yes   ☐                               No    ☐

3.

Are you subject to any final order1 of any governmental commission, authority,
agency or officer2(2) related to any securities, insurance or banking matter?

Yes   ☐                               (If yes, please continue to Question 3.a)

No    ☐                                (If no, please continue to Question 4)

a)                                     If your answer to Question 3 was “yes”:

 

i)

  Does the order currently bar you from: (i) associating with an entity
regulated by such commission, authority, agency or officer; (ii) engaging in the
business of securities, insurance or banking; or (iii) engaging in savings
association or credit union activities?

Yes   ☐                               No    ☐

 

ii)

Was the order (i) entered within the past ten years and (ii) based on a
violation of any law or regulation that prohibits fraudulent, manipulative or
deceptive conduct?

Yes   ☐                               No    ☐

4.

Are you subject to any SEC disciplinary order?3(3)

 

1 

A “final order” is defined under Rule 501(g) as a written directive or
declaratory statement issued by a federal or state agency described in Rule
506(d)(1)(iii) under applicable statutory authority that provides for notice and
an opportunity for a hearing, and that constitutes a final disposition or action
by such federal or state agency.

2 

You may limit your response to final orders of: (i) state securities commissions
(or state agencies/officers that perform a similar function); (ii) state
authorities that supervise or examine banks, savings associations or credit
unions; (iii) state insurance commissions (or state agencies/officers that
perform a similar function); (iv) federal banking agencies; (v) the U.S.
Commodity Futures Trading Commission; or (vi) the U.S. National Credit Union
Administration.

3 

You may limit your response to disciplinary orders issued pursuant to Sections
15(b) or 15B(c) of the Exchange Act or Section 203(e) or (f) of the Investment
Advisers Act of 1940 (the “Advisers Act”).

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Yes   ☐                               (If yes, please continue to Question 4.a)

No    ☐                                (If no, please continue to Question 5)

 

a)

If your answer to Question 4 was “yes”, does the order currently: (i) suspend or
revoke your registration as a broker, dealer, municipal securities dealer or
investment adviser; (ii) place limitations on your activities, functions or
operations; or (iii) bar you from being associated with any particular entity or
class of entities or from participating in the offering of any penny stock?

5.

Are you subject to any SEC cease and desist order entered within the past five
years?

Yes   ☐                               (If yes, please continue to Question 5.a)

No    ☐                                (If no, please continue to Question 6)

 

a)

If your answer to Question 5 was “yes”, does the order currently require you to
cease and desist from committing or causing a violation or future violation of
(i) any knowledge-based anti-fraud provision of the U.S. federal securities
laws4 or (ii) Section 5 of the Securities Act?

Yes   ☐                               No   ☐

6.

Have you been suspended or expelled from membership in, or suspended or barred
from association with a member of, a registered national securities exchange or
a registered national or affiliated securities association?

 

Yes   ☐

(If yes, please describe the basis of any such suspension or expulsion and any
related details in the space provided under Question 10 below)5

 

No    ☐

(If no, please continue to Question 7)

7.

Have you registered a securities offering with the SEC, made an offering under
Regulation A or been named as an underwriter in any registration statement or
Regulation A offering statement filed with the SEC?

Yes   ☐                               (If yes, please continue to Question 7.a)

No    ☐                                (If no, please continue to Question 8)

a)                                     If your answer to Question 7 was “yes”:

 

4 

Including (but not limited to) Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, Section 15(c)(1) of the
Exchange Act, and Section 206(1) of the Advisers Act or any other rule or
regulation thereunder.

5 

In providing additional information, please explain whether or not the
suspension or expulsion resulted from “any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade.”

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

i)

During the past five years, was any such registration statement or Regulation A
offering statement the subject of a refusal order, stop order or order
suspending the Regulation A exemption?

Yes   ☐                               No    ☐

 

ii)

Is any such registration statement or Regulation A offering statement currently
the subject of an investigation or proceeding to determine whether a stop order
or suspension order should be issued?

Yes   ☐                               No    ☐

8.

Are you subject to a U.S. Postal Service false representation order entered
within the past five years?

Yes   ☐                               No    ☐

9.

Are you currently subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the U.S. Postal Service to
constitute a scheme or device for obtaining money or property through the mail
by means of false representations?

Yes   ☐                               No    ☐

10.

In the space provided below, describe any facts or circumstances that caused you
to answer “yes” to any Question (indicating the corresponding Question
number).   Attach additional pages if necessary.

 

 

 

 




 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 



A.

FOR EXECUTION BY AN INDIVIDUAL:

 

By:



 

 

Print Name:



 

Date

 

 

B.FOR EXECUTION BY AN ENTITY:

 

 

Entity Name:



 

By:



 

Print Name:



 

Title:



 

Date

 

C.

ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

 

Entity Name:



 

By:



 

Print Name:



 

Title:



 

Date

 

Entity Name:



 

By:



 

Print Name:



 

Title:



 

Date

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 




 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 



APPENDIX II

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 


Name of Selling Stockholder (please print)

AIMMUNE THERAPEUTICS, INC.

QUESTIONNAIRE FOR SELLING STOCKHOLDERS

IMPORTANT:  IMMEDIATE ATTENTION REQUIRED

This Questionnaire is being furnished to all persons or entities (the
“Purchasers”) electing to purchase shares of Common Stock (“Common Stock”) of
Aimmune Therapeutics, Inc. (the “Company”) pursuant to the Securities Purchase
Agreement, dated November 3, 2016, between the Company and Nestle Health Science
US Holdings, Inc. (the “Purchase Agreement”) to which this Questionnaire is an
Appendix.  This Questionnaire relates to certain information required to be
disclosed in the Registration Statement on Form S-3 (the “Registration
Statement”) being prepared by the Company for filing with the United States
Securities and Exchange Commission (the “SEC”) pursuant to the Registration
Rights Agreement entered into by and among the Company and the Purchasers (the
“Registration Rights Agreement”) in connection with the Purchase Agreement.  The
Company must receive a completed Questionnaire from each Purchaser in order to
include such Purchaser’s shares of Common Stock in the Registration Statement.

The furnishing of accurate and complete responses to the questions posed in this
Questionnaire is an extremely important part of the registration process.  The
inclusion of inaccurate or incomplete disclosures in the Registration Statement
can result in potential liabilities, both civil and criminal, to the Company and
to the individuals who furnish the information.  Accordingly, Purchasers are
advised to consult their own securities law counsel regarding the consequences
of being named or not being named as a selling securityholder in the
Registration Statement and related prospectus.

PLEASE GIVE A RESPONSE TO EVERY QUESTION, indicating “None” or “Not Applicable”
where appropriate.  Please complete, sign, and return one copy of this
Questionnaire by facsimile, email or overnight courier as soon as possible.

 

Latham & Watkins

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

140 Scott Drive

Menlo Park, CA 94025

Attn:  Miles Jennings

Fax:  (650) 463-2600

miles.jennings@lw.com

 

Unless stated otherwise, answers should be given as of the date you complete
this Questionnaire. However, it is your responsibility to inform us of any
changes that may occur to your situation.  If there is any situation about which
you have any doubt, or if you are uncertain as to the meaning of any terms used
in this Questionnaire, please contact Miles Jennings at (650) 463-3063 or
miles.jennings@lw.com.




 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

PART I - STOCK OWNERSHIP

Item 1.  Beneficial Ownership.

a.  Deemed Beneficial Ownership.  Please state the amount of securities of the
Company you own on the date you complete this Questionnaire.  (If none, please
so state in each case.)

 

Number of Shares of

Amount Beneficially Owned1Common Stock Owned

 

Please state the number of shares owned by you or by family members, trusts and
other organizations with which you have a relationship, and any other shares of
which you may be deemed to be the “beneficial owner”1:

Total Shares:

Of such shares:

 

Shares as to which you have sole

voting power:

Shares as to which you have shared

voting power:

 

 

Shares as to which you have sole

investment power:

 

Shares as to which you have shared

investment power:

 

Shares which you will have a right to

acquire before the date that is 60 days

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

after the date you complete this questionnaire

through the exercise of

options, warrants or otherwise:

 

Do you have any present plans to exercise options or otherwise acquire, dispose
of or to transfer shares of Common Stock of the Company between the date you
complete this Questionnaire and the date which is 60 days after the date in
which the Registration Statement is filed?

Answer:  

If so, please describe.

b.Pledged Securities.  If any of such securities have been pledged or otherwise
deposited as collateral or are the subject matter of any voting trust or other
similar agreement or of any contract providing for the sale or other disposition
of such securities, please give the details thereof.

Answer:  

 

c.Disclaimer of Beneficial Ownership.  Do you wish to disclaim beneficial
ownership1 of any of the shares reported in response to Item 1(a)?

Answer:  

If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
shares in question.

Name and Address ofRelationship ofNumber of Shares

Actual Beneficial OwnerSuch Person To YouBeneficially Owned

 

d.Shared Voting or Investment Power over Securities.  Will any person be deemed
to have beneficial ownership over any of the Securities purchased by you
pursuant to the Purchase Agreement?

Answer:  

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
Securities in question.

Name and Address ofRelationship ofNumber of Shares

Beneficial OwnerSuch Person To YouBeneficially Owned

 

 

 

 

 

Item 2.  Major Shareholders.  Please state below the names of persons or groups
known by you to own beneficially1 more than 5% of the Company’s Common Stock.

Answer:  

Item 3.  Change of Control.  Do you know of any contractual arrangements,
including any pledge of securities of the Company, the operation of which may at
a subsequent date result in a change of control of the Company?

Answer:  

 

Item 4.  Relationship with the Company.  Please state the nature of any
position, office or other material relationship you have, or have had within the
past three years, with the Company or its affiliates.

Nature of

NameRelationship

 

 

 

Item 5.  Broker-Dealer Status.  Is the Purchaser a broker-dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)?

□ Yes.

□ No.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

If so, please answer the remaining questions under this Item 5.

Note that the Company will be required to identify any registered broker-dealer
as an underwriter in the Registration Statement and related prospectus.

a.If the Purchaser is a registered broker-dealer, please indicate whether the
Purchaser purchased its Common Stock for investment or acquired them as
transaction-based compensation for investment banking or similar services.

Answer:  

 

 

Note that if the Purchaser is a registered broker-dealer and received its Common
Stock other than as transaction-based compensation, the Company is required to
identify the Purchaser as an underwriter in the Registration Statement and
related prospectus.

b.Is the Purchaser an affiliate of a registered broker-dealer? For purposes of
this Question, an “affiliate” of a specified person or entity means a person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the person or entity
specified.

□ Yes.

□ No.

If so, please answer questions (i)-(iii) below under this Item 5(b).

i.Please describe the affiliation between the Purchaser and any registered
broker-dealers:

 

 

ii.If the Common Stock was received by the Purchaser other than in the ordinary
course of business, please describe the circumstances:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

iii.If the Purchaser, at the time of its receipt of Common Stock, has had any
agreements or understandings, directly or indirectly, with any person to
distribute the Common Stock, please describe such agreements or understandings:

 

 

Note that if the Purchaser is an affiliate of a broker-dealer and did not
receive its Common Stock in the ordinary course of business or at the time of
receipt had any agreements or understandings, directly or indirectly, to
distribute the securities, the Company must identify the Purchaser as an
underwriter in the Registration Statement and related prospectus.

Item 6.  Nature of Beneficial Holding.  The purpose of this question is to
identify the ultimate natural person(s) or publicly held entity that exercise(s)
sole or shared voting or dispositive power over the Registrable Securities (as
defined in the Registration Rights Agreement).

a.Is the Purchaser a natural person?

□ Yes.

□ No.

b.Is the Purchaser required to file, or is it a wholly owned subsidiary of a
company that is required to file, periodic and other reports (for example, Form
10-K, 10-Q, 8-K) with the SEC pursuant to Section 13(a) or 15(d) of the Exchange
Act?

□ Yes.

□ No.

c.Is the Purchaser an investment company, or a subsidiary of an investment
company, registered under the Investment Company Act of 1940, as amended?

□ Yes.

□ No.

If a subsidiary, please identify the publicly held parent entity:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

d.If you answered “no” to questions (a), (b) and (c) above, please identify the
controlling person(s) of the Purchaser (the “Controlling Entity”). If the
Controlling Entity is not a natural person or a publicly held entity, please
identify each controlling person(s) of such Controlling Entity. This process
should be repeated until you reach natural persons or a publicly held entity
that exercises sole or shared voting or dispositive power over the Registrable
Securities:

 

***PLEASE NOTE THAT THE SEC REQUIRES THAT THESE NATURAL PERSONS BE NAMED IN THE
PROSPECTUS***

PART II - CERTAIN TRANSACTIONS

Item 7.  Transactions with the Company.  If you, any of your associates2, or any
member of your immediate family3 had or will have any direct or indirect
material interest in any transactions4 or series of transactions to which the
Company or any of its subsidiaries was a party at any time since January 1,
2015, or in any currently proposed transactions or series of transactions in
which the Company or any of its subsidiaries will be a party, in which the
amount involved exceeds $120,000, please specify (a) the names of the parties to
the transaction(s) and their relationship to you, (b) the nature of the interest
in the transaction, (c) the amount involved in the transaction, and (d) the
amount of the interest in the transaction.  If the answer is “none”, please so
state.

Answer:  

 

 

Item 8.  Third Party Payments.  Please describe any compensation paid to you by
a third party pursuant to any arrangement between the Company and any such third
party.

Answer:  

 

 

PART III – PLAN OF DISTRIBUTION

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.  The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

 

 

•

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 

•

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

 

•

through brokers, dealers or underwriters that may act solely as agents;

 

 

•

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 

•

an exchange distribution in accordance with the rules of the applicable
exchange;

 

 

•

privately negotiated transactions;

 

 

•

through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

 

 

•

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

 

•

a combination of any such methods of disposition; and

 

 

•

any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares under Rule 144 or Rule 904 under
the Securities Act of 1933, as amended, or Securities Act, if available, or
Section 4(a)(1) under the Securities Act, rather than under this prospectus.

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.

 

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such shares of common stock were sold, (iv) the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction.  In addition, upon being
notified in writing by a selling stockholder that a donee or pledge intends to
sell more than 500 shares of common stock, we will file a supplement to this
prospectus if then required in accordance with applicable securities law.

 

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 In connection with the sale of the shares of common stock or interests in
shares of common stock, the selling stockholders may enter into hedging
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions,
which may in turn engage in short sales of the common stock in the course of
hedging the positions they assume.  The selling stockholders may also sell
shares of common stock short after the effective date of the registration
statement of which this prospectus is a part and deliver these securities to
close out their short positions, or loan or pledge the common stock to
broker-dealers that in turn may sell these securities.  The selling stockholders
may also enter

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

into option or other transactions after the effective date of the registration
statement of which this prospectus is a part with broker-dealers or other
financial institutions or the creation of one or more derivative securities
which require the delivery to such broker-dealer or other financial institution
of shares offered by this prospectus, which shares such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than 8% of the initial gross
proceeds from the sale of any security being sold.

 

We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities Exchange Act of 1934, as amended,
during such time as they may be engaged in a distribution of the shares.  The
foregoing may affect the marketability of the common stock.

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.

We are required to pay all fees and expenses incident to the registration of the
shares.  We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

 

 We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (a)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (b) the date on
which the shares of common stock covered by this prospectus may be sold or
transferred by non-affiliates without any volume limitations or pursuant to Rule
144 of the Securities Act.

***

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

The undersigned has reviewed the Plan of Distribution set forth above and does
not have a present intention of effecting a sale in a manner not described
therein.

Agree_____Disagree

(If left blank, response will be deemed to be “Agree”.)

The undersigned hereby represents that the undersigned understands, pursuant to
Interpretation A.65 in the Securities and Exchange Commission, Division of
Corporation Finance, Manual of Publicly Available Telephone Interpretations
dated July 1997, a copy of which is attached hereto as Exhibit 1, that the
undersigned may not make any short sale of the Common Stock prior to the
effectiveness of the Registration Statement, and further covenants to the
Company that the undersigned will not engage in any short sales of such stock to
be registered under the Registration Statement prior to its effectiveness.




 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

SIGNATURE

The undersigned understands that the Company anticipates filing the Registration
Statement within the time frame set forth in the Registration Rights
Agreement.  If at any time any of the information set forth in my responses to
this Questionnaire has materially changed due to passage of time (other than due
to the receipt of the Common Stock set forth opposite the undersigned’s name in
the Schedule of Purchasers in the Purchase Agreement), or any development occurs
which requires a change in any of my answers, or has for any other reason become
incorrect, the undersigned agrees to furnish as soon as practicable to the
individual to whom a copy of this Questionnaire is to be sent, as indicated and
at the address shown on the first page hereof, any necessary or appropriate
correcting information.  Otherwise, the Company is to understand that the above
information continues to be, to the best of my knowledge, information and
belief, complete and correct.  

Upon any sale of Common Stock pursuant to the Registration Statement, the
undersigned hereby agrees to deliver to the Company and the Company’s transfer
agent the Certificate of Subsequent Sale set forth in Exhibit I hereto.

The undersigned understands that the information that the undersigned is
furnishing to the Company herein will be used by the Company in the preparation
of the Registration Statement.

Name of Purchaser:  

 

Date:  ______________, 2016

Signature:  

 

Print Name:  

 

Title (if applicable):  

Address:  

 

 

Street

 

 

Street

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

CityState               Zip Code

 

Telephone Number

 

Email Address




 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

FOOTNOTES

1.

Beneficial Ownership.  You are the beneficial owner of a security, as defined in
Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange Act”), if
you, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise have or share: (1) voting power, which includes the
power to vote, or to direct the voting of, such security, and/or (2) investment
power, which includes the power to dispose, or to direct the disposition of,
such security.  You are also the beneficial owner of a security if you, directly
or indirectly, create or use a trust, proxy, power of attorney, pooling
arrangement or any other contract, arrangement or device with the purpose or
effect of divesting yourself of beneficial ownership of a security or preventing
the vesting of such beneficial ownership.

You are deemed to be the beneficial owner of a security if you have the right to
acquire beneficial ownership of such security at any time within 60 days
including, but not limited to, any right to acquire such security (a) through
the exercise of any option, warrant or right, (b) through the conversion of a
security, or (c) pursuant to the automatic termination of, or the power to
revoke a trust, discretionary account, or similar arrangement.

Ordinarily, shares held in the name of your spouse or minor child should be
considered as beneficially owned by you absent special circumstances to indicate
that you do not have, as a practical matter, voting power or investment power
over such shares.  Similarly, absent countervailing facts, securities held in
the name of relatives who share your home are to be reported as being
beneficially owned by you.  In addition, securities held for your benefit in the
name of others, such as nominees, trustees and other fiduciaries, securities
held by a partnership of which you are a partner, and securities held by a
corporation controlled by you should be regarded as beneficially owned by you.

This definition of beneficial ownership is very broad; therefore, even though
you may not actually have or share voting or investment power with respect to
securities owned by persons in your family or living in your home, you should
include such shares in your beneficial ownership disclosure and may then
disclaim beneficial ownership of such securities.

2.

Associate.  The term “associate”, as defined in Rule 14a-1 under the Exchange
Act, means (a) any corporation or organization (other than the Company or any of
its majority owned subsidiaries) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities, (b) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as trustee or in a similar
capacity, and (c) your spouse, or any relative of yours or relative of your
spouse living in your home or who is a director or officer of the Company or of
any

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

subsidiary.  The term “relative of yours” as used in this Questionnaire refers
to any relative or spouse of yours, or any relative of such spouse, who has the
same home as you or who is a director or officer of any subsidiary of the
Company.  

Please identify your associate referred to in your answer and indicate your
relationship.

3.

Immediate Family.  The members of your “immediate family” are deemed to include
the following:  your spouse; your parents; your children; your siblings; your
mother-in-law or father-in-law; your sons- and daughters-in-law; and your
brothers- and sisters-in-law.  

4.

Transactions.  The term “transaction” is to be understood in its broadest sense,
and includes the direct or indirect receipt of anything of value.  Please note
that indirect as well as direct material interests in transactions are to be
disclosed.  Transactions in which you would have a direct interest would include
your purchasing or leasing anything (stock in a business acquired by the
Company, office space, plants, Company apartments, computers, raw materials,
finished goods, etc.) from or selling or leasing anything to, or borrowing or
lending cash or other property from or to, the Company, or any subsidiary.  

 




 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Exhibit 1

Securities Act Sections Compliance and Disclosure Interpretations Section
239.10: “An issuer filed a Form S-3 registration statement for a secondary
offering of common stock which is not yet effective.  One of the selling
shareholders wanted to do a short sale of common stock “against the box” and
cover the short sale with registered shares after the effective date.  The
issuer was advised that the short sale could not be made before the registration
statement becomes effective, because the shares underlying the short sale are
deemed to be sold at the time such sale is made.  There would, therefore, be a
violation of Section 5 if the shares were effectively sold prior to the
effective date.”




 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Exhibit I

CERTIFICATE OF SUBSEQUENT SALE

 

Wells Fargo Bank, National Association

Wells Fargo Shareowner Services

1110 Centre Point Curve, Suite 101

Mendota Heights, MN 55120

 

RE:

Sale of Shares of Common Stock of Aimmune Therapeutics, Inc. (the “Company”)
pursuant to the Company’s Prospectus dated _____________, ____ (the
“Prospectus”)

Dear Sir/Madam:

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all securities laws applicable to
the undersigned, including, without limitation, the Prospectus delivery
requirements of the Securities Act of 1933, as amended.

Selling Stockholder (the beneficial owner):  

 

Record Holder (e.g., if held in name of nominee):  

 

Book Entry Position or Restricted Stock Certificate No.(s):  

 

Number of Shares Sold:  

 

Date of Sale:  

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

In the event that you receive a stock certificate(s) or evidence of a book entry
position representing more shares of Common Stock than have been sold by the
undersigned, then you should return to the undersigned a newly issued
certificate or book entry position for such excess shares in the name of the
Record Holder and BEARING A RESTRICTIVE LEGEND.  Further, you should place a
stop transfer on your records with regard to such certificate.  Notwithstanding
the foregoing, in the event that the undersigned executes and delivers to you
and to the Company the certification set forth on Annex I, upon instructions
from the Company, you should return to the undersigned a newly issued
certificate or book entry position for such excess shares of Common Stock in the
name of the Record Holder without any restrictive legend.  In addition, no
subsequent certification will be required to be delivered to you by the
undersigned provided that the representations and warranties set forth on Annex
I have been delivered to you and continue to be accurate.

Very truly yours,

 

Dated:  By:  

 

Print Name:  

 

Title:  

cc:Aimmune Therapeutics, Inc.

8000 Marina Blvd, Suite 300

Brisbane, CA 94005

Attn: General Counsel




 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Annex I

In connection with any excess shares to be returned to the Selling Stockholder
upon a sale of shares of Common Stock of Aimmune Therapeutics, Inc. (the
“Company”) included in the table of Selling Stockholders in the Prospectus, the
undersigned hereby certifies to Wells Fargo Bank, National Association, that:

1.In connection with the sale by the undersigned stockholder of any of the
shares of Common Stock, the undersigned stockholder will deliver a copy of the
Prospectus included in the Registration Statement to the purchaser directly or
through the undersigned stockholder’s broker-dealer in compliance with the
requirements of the Securities Act of 1933 and the Securities Exchange Act of
1934.

2.Any such sale will be made only in the manner described under “Plan of
Distribution” in the Prospectus.

3.The undersigned stockholder will only sell the shares of Common Stock while
the Registration Statement is effective, unless another exemption from
registration is available.

4.The Company and its attorneys may rely on this letter to the same extent as if
it were addressed to them.

5.The undersigned stockholder agrees to notify you immediately of any
development or occurrence which to his, her or its knowledge would render any of
the foregoing representations and agreements inaccurate.

All terms not defined herein are as defined in the Securities Purchase Agreement
entered into in November 2016 among the Company and the Purchasers.

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Very truly yours,

 

Dated: By: 

 

Print Name: 

 

Title: 

 

 

 

 




 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 



APPENDIX III

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 23, 2016, between Aimmune Therapeutics, Inc., a Delaware
corporation (the “Company”), and Nestle Health Science US Holdings, Inc., a
Delaware corporation (the “Purchaser”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of November 3, 2016, between the Company and the Purchaser (the “Purchase
Agreement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

1.Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement.  As used in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1:

“Advice” shall have the meaning set forth in Section 7(c).

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.  

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Commission” means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

“Effectiveness Date” means: (a) with respect to the Initial Registration
Statement required to be filed hereunder, the date that is forty (45) days
following the Permitted Request Date, but no earlier than the Market Standoff
Termination Date (or the 60th day following the

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Permitted Request Date in the event the Initial Registration Statement is
reviewed by the Commission) and (b) with respect to any additional Registration
Statements which may be required pursuant to Section 2, the 60th day following
the date on which the Permitted Request Date applicable to such additional
Registration Statement as is required under such Section (or the 90th day
following such date in the event such additional Registration Statement is
reviewed by the Commission). If the Effectiveness Date falls on a Saturday,
Sunday or other date that the Commission is closed for business, the
Effectiveness Date shall be extended to the next day on which the Commission is
open for business.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 6(c).

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

“Initial Registration Statement” shall mean the initial Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities pursuant to Section 2(a).

“Losses” shall have the meaning set forth in Section 6(a).

“Market Standoff Termination Date” shall mean November 23, 2018.

“Permitted Request Date” means the date on which the Purchaser requests that the
Company register the Registrable Securities under Section 2, (a) which date with
respect to the Initial Registration Statement, may not be a date that precedes
the date that is 45th calendar days prior to the Market Standoff Termination
Date, and (b) which date with respect to any additional Registration Statements
that may be required pursuant to Section 2 hereof, may be any day following the
date on which the Company first knows, or reasonably should have known, that
such additional Registration Statement is required under such Section, prompt
notice of which shall be provided to the Purchaser.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

“Reduction Securities” shall have the meaning set forth in Section 2(b).

“Registrable Securities” means (i) the Shares issued pursuant to the Purchase
Agreement and (ii) any other shares of Common Stock issued as (or issuable upon
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, in exchange for or in
replacement of the Shares; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities (and the Company shall not
be required to maintain the effectiveness of any, or file another, Registration
Statement hereunder with respect thereto) for so long as (a) a Registration
Statement with respect to the sale of such Registrable Securities is declared
effective by the Commission under the Securities Act and such Registrable
Securities have been disposed of by the Holder in accordance with such effective
Registration Statement, (b) such Registrable Securities have been previously
sold or transferred in accordance with Rule 144, or (c) such securities become
eligible for resale without volume or manner-of-sale restrictions and without
current public information pursuant to Rule 144 as set forth in a written
opinion letter to such effect, addressed, delivered and acceptable to the
Company’s transfer agent and the affected Holders (assuming that such securities
and any securities issuable upon exercise, conversion or exchange of which, or
as a dividend upon which, such securities were issued or are issuable, were at
no time held by any Affiliate of the Company), as reasonably determined by the
Company, upon the advice of counsel to the Company.

“Registration Statement” means each of the following: (i) an initial
registration statement which is required to register the resale of the
Registrable Securities, and (ii) each additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” shall have the meaning set forth in the Purchase Agreement.

“Trading Day” means any day on which the Common Stock is traded on The NASDAQ
Global Select Market, or, if The NASDAQ Global Select Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded.

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

“Underwritten Offering” means a registration in which Registrable Securities are
sold to an underwriter for reoffering to the public.

2.Registration.

(a)At the written request of the Purchaser, at any time after the Permitted
Request Date, the Company shall prepare and file with the Commission a
Registration Statement covering the resale of all of the Registrable Securities
that are not then registered on an existing and effective Registration Statement
for an offering to be made on a continuous basis pursuant to Rule 415.  The
Registration Statement filed hereunder shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance herewith) and shall contain (except if otherwise required
pursuant to written comments received from the Commission upon a review of such
Registration Statement) the “Plan of Distribution” in substantially the form
attached hereto as Annex A  (which may be modified to respond to comments, if
any, provided by the Commission or at the written request of the Purchaser to
address any modifications to the Plan of Distribution at the time that Purchaser
issues a request for registration of the Shares in accordance with Section 2
hereof).  The Company shall use its

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

commercially reasonable efforts to cause a Registration Statement filed under
this Agreement to be declared effective under the Securities Act promptly but,
in any event, no later than the Effectiveness Date for such Registration
Statement, and shall, subject to Section 7(d) hereof, use its commercially
reasonable efforts to keep the Registration Statement continuously effective
under the Securities Act until the earlier of (i) the date that is three years
after the effectiveness of the Registration Statement and (ii) the date on which
all securities under such Registration Statement have ceased to be Registrable
Securities (the “Effectiveness Period”).  Notwithstanding the foregoing, the
Company shall be entitled to suspend the effectiveness of the Registration
Statement at any time prior to the expiration of the Effectiveness Period for up
to an aggregate of 30 consecutive Trading Days or an aggregate of 60 Trading
Days (which need not be consecutive) in any given 360-day period, if the Company
determines (and the Chief Executive Officer or Chief Financial Officer of the
Company certifies in writing to the Purchaser) that the continued effectiveness
of the Registration Statement during the applicable period will be materially
detrimental to the Company.  In the event of any suspension as aforesaid, the
Effectiveness Period of the applicable Registration Statement will be extended
by the number of Trading Days in the Effectiveness Period during which the
Registration Statement was suspended.  It is agreed and understood that the
Company shall, from time to time, be obligated to file one or more additional
Registration Statements to cover any Registrable Securities which are not
registered for resale pursuant to a pre-existing Registration Statement. In
connection with the written request of the Purchaser to the Company to prepare
and file a Registration Statement, the Purchaser (or Holder(s), as applicable)
shall, concurrently with such written request, deliver to the Company the
completed Selling Stockholder Questionnaire in the form of Appendix II to the
Purchase Agreement.

(b)Notwithstanding anything contained herein to the contrary, in the event that
the Commission limits the amount of Registrable Securities that may be included
and sold by Holders in any Registration Statement, including the Initial
Registration Statement, pursuant to Rule 415 or any other basis, the Company may
reduce the number of Registrable Securities included in such Registration
Statement on behalf of the Holders in whole or in part (in case of an exclusion
as to a portion of such Registrable Securities, such portion shall be allocated
pro rata among such Holders first in proportion to the respective numbers of
Registrable Securities represented by Shares requested to be registered by each
such Holder over the total amount of Registrable Securities represented by
Shares) (such Registrable Securities, the “Reduction Securities”).  In such
event, the Company shall give the Holders prompt notice of the number of such
Reduction Securities excluded and the Company will not be liable for any damages
under this Agreement in connection with the exclusion of such Reduction
Securities.  The Company shall use its commercially reasonable efforts at the
first opportunity that is permitted by the Commission to register for resale the
Reduction Securities.  Such new Registration Statement shall be on Form S-3
(except if the Company is not then eligible to register for resale the Reduction
Securities on Form S-3, in which case such registration shall be on another

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

appropriate form for such purpose) and shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the “Plan of Distribution” in substantially the
form attached hereto as Annex A  (which may be modified to respond to comments,
if any, provided by the Commission or at the written request of the Purchaser to
address any modifications to the Plan of Distribution at the time that Purchaser
issues a request for registration of the Shares in accordance with Section 2
hereof).  The Company shall use its commercially reasonable efforts to cause
each such Registration Statement to be declared effective under the Securities
Act as soon as possible but, in any event, no later than the Effectiveness Date,
and shall use its commercially reasonable efforts to keep such Registration
Statement continuously effective under the Securities Act during the entire
Effectiveness Period, subject to Section 7(c) hereof.  Notwithstanding the
foregoing, the Company shall be entitled to suspend the effectiveness of such
Registration Statement at any time prior to the expiration of the Effectiveness
Period for an aggregate of no more than 30 consecutive Trading Days or an
aggregate of 60 Trading Days (which need not be consecutive) in any given
360-day period.  

3.Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a)Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish to the Holders copies of all such documents proposed to be filed (other
than those incorporated by reference).  Notwithstanding the foregoing, the
Company shall not be required to furnish to the Holders any prospectus
supplement being prepared and filed solely to name new or additional selling
securityholders unless such Holders are named in such prospectus supplement.  In
addition, in the event that any Registration Statement is on Form S-1 (or other
form which does not permit incorporation by reference), the Company shall not be
required to furnish to the Holders any prospectus supplement containing
information included in a report or proxy statement filed under the Exchange Act
that would be incorporated by reference in such Registration Statement if such
Registration Statement were on Form S-3 (or other form which permits
incorporation by reference).  The Company shall duly consider any comments made
by Holders and received by the Company not later than two Trading Days prior to
the filing of the Registration Statement, but shall not be required to accept
any such comments to which it reasonably objects.

(b)(i)  Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

file with the Commission such additional Registration Statements in order to
register for resale under the Securities Act all of the Registrable Securities;
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; (iii) respond as promptly as reasonably possible to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto; and (iv) comply in all material respects with the provisions
of the Securities Act and the Exchange Act with respect to the Registration
Statements and the disposition of all Registrable Securities covered by each
Registration Statement.

(c)Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day: (i)(A) when a Prospectus or any prospectus
supplement (but only to the extent notice is required under Section 3(a) above)
or post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (in which case the Company shall, solely to the
extent such comments relate to the Selling Stockholder or the Plan of
Distribution, provide true and complete copies thereof and all written responses
thereto to each of the Holders that pertain to the Holders as a Selling
Stockholder; for purposes of clarity the Company shall have no obligation to
provide any information that it reasonably believes would constitute material
and non-public information); and (C) with respect to each Registration Statement
or any post-effective amendment, when the same has been declared effective; (ii)
of any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information that pertains to the Holders as selling
stockholders or the Plan of Distribution; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included or incorporated by reference in a Registration
Statement ineligible for inclusion or incorporation by reference therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (vi) of the
occurrence or existence of any pending corporate

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

development with respect to the Company that the Company believes may be
material and that, in the determination of the Company, makes it not in the best
interest of the Company to allow continued availability of a Registration
Statement or Prospectus; provided, that any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law.

(d)Use its reasonable efforts to avoid the issuance of, or, if issued, obtain
the withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

(e)Furnish to each Holder, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
reasonably requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the EDGAR system.

(f)Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request.  Subject
to Section 7(c) hereof, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

(g)Prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the selling Holders
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of those jurisdictions within the United
States as any Holder reasonably requests in writing to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or subject the Company to any material tax in
any such jurisdiction where it is not then so subject.

(h)Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates or book-entry statements representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statements, which
certificates or book-entry statements shall be free, to the extent permitted by
the Purchase Agreement, of all restrictive

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.  

(i) The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, the natural persons thereof that
have voting and dispositive control over the shares and any other information
with respect to such Holder as the Commission requests.  

4.Holder’s Obligations.  Each Holder agrees, by acquisition of the Registrable
Securities, that no Holder shall be entitled to sell any of such Registrable
Securities pursuant to a Registration Statement or to receive a Prospectus
relating thereto, unless such Holder has furnished the Company with all material
information required to be set forth in the Purchaser Questionnaire to be
delivered at the Closing and the Selling Stockholder Questionnaire to be
delivered in accordance with Section 2 hereof.  Any sale of any Registrable
Securities by any Holder pursuant to a Prospectus delivered by such Holder shall
constitute a representation and warranty by such Holder that the information
regarding such Holder is as set forth in such Prospectus, and that such
Prospectus does not as of the time of such sale contain any untrue statement of
a material fact regarding such Holder or omit to state any material fact
regarding such Holder necessary to make the statements in such Prospectus, in
the light of the circumstances under which they were made, not misleading,
solely to the extent such facts are based upon information regarding such Holder
furnished in writing to the Company by such Holder for use in such Prospectus.

5.Registration Expenses.  All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Principal Market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws), (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) reasonable fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) reasonable fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement.  In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

and expenses of its officers and employees performing legal or accounting
duties), the expense of any annual audit and the fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange as required hereunder.  In no event shall the Company be responsible
for any broker or similar commissions of any Holder or, except to the extent
provided for in the Transaction Documents, any legal fees or other costs of the
Holders. To the extent that underwriting discounts and selling commissions are
incurred in connection with the sale of Registrable Securities in an
Underwritten Offering hereunder, such underwriting discounts and selling
commissions shall be borne by the Holders of Registrable Securities
sold  pursuant to such Underwritten Offering, pro rata on the basis of the
number of Registrable Securities sold on their behalf in such Underwritten
Offering.

6.Indemnification.

(a)Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, stockholders and employees of
each Holder, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents, partners, members, stockholders and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose), or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or (2) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use
by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing (in accordance with Section 7(g) below) that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
an Advice (as defined below) or an amended or supplemented Prospectus, but only
if and to the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

rise to such Loss would have been corrected.  The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding of
which the Company is aware in connection with the transactions contemplated by
this Agreement.

(b)Indemnification by Holders.  Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
partners, members, stockholders or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) for so long as the
Company is not a eligible to use Form S-3 under the Securities Act for a primary
offering in reliance on General Instruction I.B.1 of such form and the
prospectus delivery requirements of the Securities Act apply to sales by such
Holder, such Holder’s failure to comply with the prospectus delivery
requirements of the Securities Act or (y) any untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
or based solely upon any omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent that, (1) such untrue statements or omissions are based solely
upon information regarding such Holder furnished in writing to the Company by
such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in the Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto (it being
understood that the Holder has approved Annex A hereto for this purpose) or (2)
in the case of an occurrence of an event of the type specified in Section
3(c)(ii)-(v), the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing (in accordance with
Section 7(g) below) that the Prospectus is outdated or defective and prior to
the receipt by such Holder of an Advice or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected.  In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

(c)Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section 6(c).  The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.  

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within 10 Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

(d)Contribution.  If a claim for indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 6(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 6(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

7.Miscellaneous.

(a)Remedies.  In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agree that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.  

(b)Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

(c)Discontinued Disposition.  Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of an any event of the kind described in Section 3(c), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

(d)Furnishing of Information.  Each Holder shall furnish in writing to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably requested by the Company to effect the registration of
such Registrable Securities and shall execute such documents in connection with
such registration as the Company may reasonably request.

(e)Amendments and Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Holder or
Holders (as applicable) of no less than a majority of the then outstanding
Registrable Securities.  The Company shall provide prior notice to all Holders
of any proposed waiver or amendment.  No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

(f)Termination of Registration Rights.  For the avoidance of doubt, it is
expressly agreed and understood that (i) in the event that there are no
Registrable Securities outstanding as of a Filing Date, then the Company shall
have no obligation to file, cause to be declared effective or to keep effective
any Registration Statement hereunder (including any

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Registration Statement previously filed pursuant to this Agreement) and (ii) all
registration rights granted to the Holders hereunder, shall terminate in their
entirety effective on the first date on which there shall cease to be any
Registrable Securities outstanding.  If not previously terminated pursuant to
the foregoing sentence, it is expressly agreed and understood that the
registration rights granted to the Holder pursuant to this Agreement shall
terminate as to the Holder in the event that the Holder fails to make a written
request to the Company to register the Shares by the date that is two years
following the Market Standoff Termination Date or, if earlier, such date that
the Holders own in the aggregate less than 30% of the number of Registrable
Securities that the Holders owned in the aggregate as of the date of the Closing
(as adjusted for stock splits, combinations, dividends, recapitalizations and
the like).

(g)Notices.  All notices, requests, consents and other communications hereunder
shall be in writing, shall be sent by confirmed facsimile or electronic mail, or
mailed by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, and shall be deemed given when so
sent in the case of facsimile or electronic mail transmission, or when so
received in the case of mail or courier, and addressed as follows:

 

if to the Company, to:

 

 

Aimmune Therapeutics, Inc.

 

8000 Marine Blvd., Suite 300

 

Brisbane, California 94005

 

Attention: Chief Executive Officer

 

Facsimile: (650) 616-0075

 

E-Mail:  sgdilly@aimmune.com

 

 

with a copy (which shall not constitute notice) to:

 

 

Latham & Watkins LLP

 

140 Scott Drive

 

Menlo Park, California  94025

 

Attention:  Patrick A. Pohlen and Brian J. Cuneo

 

Facsimile:  (650) 463-2600

 

E-Mail:

patrick.pohlen@lw.com

 

 

brian.cuneo@lw.com

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

if to the Purchaser, to:

 

 

Nestle Health Science US Holdings, Inc.

 

900 Long Ridge Road, Building 2

 

Stamford, CT 06902

 

Attention: Andrew Glass

 

F: (480) 379-5510

 

E-Mail:  andrew.glass@us.nestle.com

 

 

with a copy (which shall not constitute notice) to:

 

 

Nestlé Health Science S.A.

 

Avenue Nestlé, 55

 

1800 Vevey

 

Switzerland

 

Attention: General Counsel

 

Facsimile: 011-41-21-924-2875

 

 

with a further copy (which shall not constitute notice) to:

 

 

Mayer Brown LLP

 

1221 Avenue of the Americas

 

New York, NY 10020

 

Attention: David A. Carpenter

 

Facsimile: (212) 849-5795

 

E-Mail:  dacarpenter@mayerbrown.com

 

 

if to any other Person who is then the registered Holder, to the address of such
Holder as it appears in the stock transfer books of the Company,

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

(h)Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  Each Holder may assign its
respective rights hereunder in the manner and to the Persons as permitted under
the Purchase Agreement; provided that, such transferee or assignee agrees in
writing to be bound by the terms of the Standstill Agreement (as such term is
defined in the Purchase Agreement) if the Standstill Agreement remains in effect
as of the date of the transfer.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

(i)Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile or “.pdf” signature were the original thereof.

(j)Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement shall be
commenced exclusively in the state and federal courts sitting in the City and
County of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City and County of
New York for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.

(k)Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(l)Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

(m)Use of Terms.  The parties agree and acknowledge that when, in this
Agreement, the Company is required to use its reasonable best efforts to perform
any covenant under this Agreement, such requirement shall not obligate the
Company, in the reasonable judgment of the disinterested members of its Board of
Directors, to perform any act that will have a material adverse effect on the
Company.

(n)Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(o)Entire Agreement. This Agreement and the other Transaction Documents (as such
term is defined in the Purchase Agreement) contain the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all prior and contemporaneous arrangements or understandings, whether written or
oral, with respect hereto and thereto.

[Signature pages follow]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

AIMMUNE THERAPEUTICS, INC.

 

 

 

By:

/s/ Stephen G. Dilly

 

Name:

Stephen G. Dilly, M.B.B.S., Ph.D.

 

Title:

President and Chief Executive Officer

 

 



Signature Pages to Registration Rights Agreement

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

NESTLÉ HEALTH SCIENCE US HOLDINGS, INC.

 

 

By:

/s/ James Pepin

Name:

James Pepin

Title:

President

 

 

Address:

 

 

 

900 Long Ridge Road, Building 2

Stamford, CT 06902

Attention: Andrew Glass

F: (480) 379-5510

E-Mail:  andrew.glass@us.nestle.com




 

 

US-DOCS\83031037.1

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

ANNEX A

PLAN OF DISTRIBUTION

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.  The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

 

•

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

•

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

•

through brokers, dealers or underwriters that may act solely as agents;

 

•

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

•

an exchange distribution in accordance with the rules of the applicable
exchange;

 

•

privately negotiated transactions;

 

•

through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

 

•

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

•

a combination of any such methods of disposition; and

 

•

any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, rather than
under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such shares of common stock were sold, (iv) the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction.  In addition, upon being
notified in writing by a selling stockholder that a donee or pledge intends to
sell more than 500 shares of common stock, we will file a supplement to this
prospectus if then required in accordance with applicable securities law.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholders may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume.  The selling stockholders may also sell shares of common stock
short after the effective date of the registration statement of which this
prospectus is a part and deliver these securities to close out their short
positions, or loan or pledge the common stock to broker-dealers that in turn may
sell these securities.  The selling stockholders may also enter into option or
other transactions after the effective date of the registration statement of
which this prospectus is a part with broker-dealers or other financial
institutions or the creation of one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of shares
offered by this prospectus, which shares such broker-dealer or other financial
institution may resell pursuant to this prospectus (as supplemented or amended
to reflect such transaction).

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA)

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

or independent broker-dealer will not be greater than 8% of the initial gross
proceeds from the sale of any security being sold.

We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities Exchange Act of  1934, as amended,
during such time as they may be engaged in a distribution of the shares.  The
foregoing may affect the marketability of the common stock.

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.

We are required to pay all fees and expenses incident to the registration of the
shares.  We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (a)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (b) the date on
which the shares of common stock covered by this prospectus may be sold or
transferred by non-affiliates without any volume limitations or pursuant to Rule
144 of the Securities Act.




 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

APPENDIX IV

Collaboration Agreement




 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



 

 

STRATEGIC COLLABORATION AGREEMENT

between

NESTEC LTD.

and

AIMMUNE THERAPEUTICS, INC.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 1  DEFINITIONS

1

 

 

 

1.1

Definitions

1

 

 

ARTICLE 2  OBJECTIVES; COLLABORATION

6

 

 

 

2.1

Objectives

6

2.2

Scope of Collaboration

6

2.3

Formation and Composition of the Pipeline Committee

7

2.4

Role of Pipeline Committee

7

2.5

Information Sharing

7

2.6

Opportunities

7

2.7

Meetings of PC

8

 

 

ARTICLE 3  LICENSE OPPORTUNITIES

8

 

 

 

3.1

Exclusive Negotiation Right of NHSc

8

3.2

Proposal by NHSc to Explore Combination Therapy

10

 

 

ARTICLE 4  REPRESENTATIONS AND WARRANTIES

10

 

 

 

4.1

Organization

10

4.2

Authorization

11

4.3

Binding Agreement

11

4.4

No Conflict

11

4.5

No Consents

11

 

 

ARTICLE 5  INTELLECTUAL PROPERTY

11

 

 

 

5.1

Ownership of Intellectual Property

11

5.2

No License; Implied Rights

12

 

 

ARTICLE 6  CONFIDENTIAL INFORMATION

12

 

 

 

6.1

Nondisclosure

12

6.2

Authorized Disclosure

13

6.3

Terms of this Agreement

13

6.4

Securities Filings

13

6.5

Expiration or Termination

14

 

 

ARTICLE 7  ADDITIONAL AGREEMENTS

14

 

 

 

7.1

Non-Competition

14

7.2

Non-Solicitation of Employees

15

7.3

Director Nomination

16

 

 

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE 8  TERM AND TERMINATION

16

 

 

 

8.1

Effectiveness; Term

16

8.2

Termination Rights

16

8.3

Effect of Termination

17

 

 

ARTICLE 9  MISCELLANEOUS

17

 

 

 

9.1

Expenses

17

9.2

Severability

17

9.3

Notices

17

9.4

Assignment

18

9.5

Further Assurances

19

9.6

Waivers and Modifications

19

9.7

Choice of Law

19

9.8

Injunctive Relief

19

9.9

Publicity

19

9.10

Relationship of the Parties

19

9.11

Entire Agreement

20

9.12

Counterparts

20

9.13

Exports

20

9.14

Amendments

20

9.15

Interpretation

20

 

Exhibits

 

Exhibit A

-

Development Programs

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

STRATEGIC COLLABORATION AGREEMENT

This STRATEGIC COLLABORATION AGREEMENT (this “Agreement”) is made as of November
3, 2016, by and between NESTEC LTD., a limited company organized and existing
under the laws of Switzerland, having an office located at Avenue Nestlé 55,
1800 Vevey, Switzerland (“NHSc”), and Aimmune Therapeutics, Inc., a corporation
incorporated and existing under the laws of the State of Delaware, having an
office located at 8000 Marina Boulevard, Suite 300, Brisbane, CA 94005, USA
(“Aimmune”).  NHSc and Aimmune are sometimes referred to herein individually as
a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Aimmune is engaged in the development of immunotherapeutic products for
the treatment of food allergies;

WHEREAS, NHSc and certain of its Affiliates are engaged in the research,
development and commercialization of food products for the management of food
allergies and has expertise in regulatory and market access matters relevant to
such products;

WHEREAS, the Parties wish to collaborate with one another in connection with the
development of Aimmune’s products as contemplated herein, including by (i)
sharing confidential information relating to Aimmune’s Development Programs (as
defined herein) and (ii) providing Aimmune access to NHSc’s scientific,
clinical, regulatory and commercial expertise relevant to such Development
Programs;

WHEREAS, concurrently herewith, Nestle Health Science US Holdings, Inc. (an
Affiliate of NHSc) is making an investment in Aimmune’s capital stock, which
investment is conditioned, among other things, on the Parties entering into this
Agreement; and

WHEREAS, this Agreement shall be effective upon and subject to consummation of
the Closing under the Securities Purchase Agreement, dated the date hereof,
between Aimmune and Nestle Health Science US Holdings, Inc., a Delaware
corporation (the “Purchase Agreement”).  

NOW, THEREFORE in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows:

Article 1
DEFINITIONS

1.1Definitions. The terms in this Agreement with initial letters capitalized,
whether used in the singular or the plural, shall have the respective meanings
either set forth below or another part of this Agreement.

“Acceptance Notice” has the meaning set forth in Section 2.6.1.

“Affiliate” of a Party means an entity that (directly or indirectly) is
controlled by, controls, or is under common control with such Party where
control means the direct or indirect

 

 

 

--------------------------------------------------------------------------------

 

ownership of voting securities entitled to cast at least fifty percent (50%) of
the votes in the election of directors, or such other relationship as results in
the power to control the management, business, assets and affairs of an entity.

“Aimmune Product” means a drug or biologic product for use as OIT for the
treatment of food allergies that is being researched or developed by Aimmune or
its Affiliates from time to time during the Term.

“Aimmune-Owned Inventions and IP” has the meaning set forth in Section 5.1.

“BLA” means a Biologics License Application, as defined in the United States
Public Health Service Act (42 U.S.C. § 262), and applicable regulations
promulgated thereunder by the FDA.

“Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in San Francisco, California or Geneva, Switzerland,
are authorized or obligated by applicable Law to close.

“Calendar Quarter” means, with respect to any given Calendar Year, the
respective periods of three (3) consecutive calendar months ending on
March 31, June 30, September 30 or December 31.

“Change of Control” means, with respect to a Party, any of the following events:
(a) any Third Party (or group of Third Parties acting in concert) acquires,
directly or indirectly, shares of such Party representing at least a majority of
the voting power (where voting refers to being entitled to vote for the election
of directors) then outstanding of such Party; (b) such Party consolidates with
or merges into another corporation or entity which is a Third Party, or any
corporation or entity which is a Third Party consolidates with or merges into
such Party, in either event pursuant to a transaction in which at least a
majority of the voting power of the acquiring or resulting entity outstanding
immediately after such consolidation or merger is not held by the holders of the
outstanding voting power of such Party immediately preceding such consolidation
or merger; or (c) such Party sells, conveys, transfers and/or exclusively
licenses all or substantially all of its assets to a Third Party.

“Closing” has the meaning set forth in the Purchase Agreement.

“Combination Discussion Period” has the meaning set forth in Section 3.2.

“Combination Proposal Period” has the meaning set forth in Section 3.2.

“Competitive OIT Product” has the meaning set forth in Section 7.1.1.

“Confidential Information” means any and all technical, business or other
Information, of a Party or its Affiliates provided orally, visually, in writing,
graphically, electronically, or in another form by or on behalf of such Party or
its Affiliates to the other Party or its Affiliates in connection with this
Agreement, including the terms of this Agreement, any Aimmune Product, any
exploitation of any Aimmune Product, any know-how with respect thereto developed
by or

 

 

 

--------------------------------------------------------------------------------

 

on behalf of the disclosing Party or its Affiliates, or the scientific,
regulatory or business affairs or other activities of the disclosing Party or
its Affiliates.  

“Controlled” or “Control”, when used in reference to any intellectual property,
intellectual property right, material, know-how or information, means the legal
authority or right of a Party hereto (or its Affiliates) to: (i) grant, or
procure the grant of, a license or sublicense, to the extent provided for
herein, under or to specified intellectual property, intellectual property
rights, materials, know-how or information to the other Party; or (ii) in
relation to materials, know-how and information only, disclose or provide access
to, to the extent provided for herein, such material, know-how or information to
the other Party, and in each case without (1) breaching the terms of any
agreement with a Third Party, or (2) misappropriating the material, know-how or
information of a Third Party.  

“Development” means non-clinical and clinical drug development activities
reasonably related to the development and submission of information to a
Regulatory Authority or otherwise to the research, identification, testing and
validation of a therapeutic agent, including, without limitation, toxicology,
pharmacology and other discovery and pre-clinical efforts, test method
development and stability testing, manufacturing process and chemistry,
manufacturing and controls development, formulation development, delivery system
development, quality assurance and quality control development, statistical
analysis, clinical trials (including, without limitation, pre- and post-approval
studies), whether for purposes of label expansion or otherwise.  Development
shall include post-approval Development activities.  When used as a verb,
“Develop” means to engage in Development.

“Development Program” means Aimmune’s and/or its Affiliates’ activities directed
towards the Development of a specific Aimmune Product for the treatment of
allergies to one or more particular types of food, including [***] and
[***].  The Development Programs as of the date of this Agreement are described
on Exhibit A hereto.

“Disclosing Party” has the meaning set forth in Section 6.1.

“Effective Date” means the effective date of this Agreement as set forth in the
preamble hereto.

“Election to Partner” has the meaning set forth in Section 3.1.1.

“Election Period” has the meaning set forth in Section 3.1.2.

“European Union” means, at any given time, the then-current member states of the
European Union.

“FD&C Act” means the United States Food, Drug and Cosmetic Act (21 U.S.C. § 301
et seq.), as amended from time to time, together with any rules, regulations and
requirements promulgated thereunder (including all additions, supplements,
extensions, and modifications thereto).

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 

--------------------------------------------------------------------------------

 

“Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

“In-Scope Programs” has the meaning set forth in Section 2.2.

“IND” means an Investigational New Drug Application (as such term is defined in
the FD&C Act and the regulations promulgated thereunder), Clinical Trial
Authorisation (as such term is defined in the Directive 2001/20/EC, as amended),
clinical trial exemption, or similar application or submission for approval to
conduct human clinical investigations that is filed with or submitted to a
Regulatory Authority in conformance with the requirements of such Regulatory
Authority.

“Information” means all technical, scientific and other know-how and
information, inventions, discoveries, trade secrets, knowledge, technology,
means, methods, processes, formulations, practices, formulae, instructions,
skills, techniques, procedures, experiences, expressed ideas, technical
assistance, designs, drawings, assembly procedures, computer programs,
apparatuses, specifications, data, results, materials (including biological,
chemical, pharmacological, toxicological, pharmaceutical, physical and
analytical), pre-clinical, clinical, safety, manufacturing and quality control
data and information (including study designs and protocols) and assays and
biological methodology, in each case, whether or not confidential, proprietary
or patentable and in written, oral, electronic or any other form now known or
hereafter developed.

“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision.

“License Opportunity” has the meaning set forth in Section 3.1.2.

“Major Territory” means any of (i) [***], (ii) [***], (iii) [***], and (iv)
[***].

“NDA” means a New Drug Application, as defined in the FD&C Act.

“Negotiation Period” has the meaning set forth in Section 3.1.2.

“New Opportunities” has the meaning set forth in Section 2.6.

“OIT” means a therapy involving the oral delivery of quantities of a
naturally-occurring allergen, whether obtained from a natural source or
generated by synthetic means, to a patient in order to desensitize the patient
to such allergen.

“OIT Allergy Company” has the meaning set forth in Section 7.1.2.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 

--------------------------------------------------------------------------------

 

“OIT Combination” has the meaning set forth in Section 3.2.

“OIT Combination Opportunity” has the meaning set forth in Section 3.2.

“OIT Combination Constituent” means any drug or biologic product (i.e., any
product which, if it were marketed in the United States, must be approved by the
FDA pursuant to a BLA or NDA), such as but not limited to a probiotic or other
microbiome-based product, that can be combined with an OIT product and that is
intended to improve the efficacy or safety of such OIT product for the treatment
of one or more food allergies.

“Pass Notice” has the meaning set forth in Section 2.6.1.

“Patents” means (a) all national, regional and international patents and patent
applications, including provisional patent applications, (b) all patent
applications filed either from such patents or patent applications or from an
application claiming priority from either of these, including divisionals,
continuations, continuations-in-part, provisionals, nonprovisionals, converted
provisionals and requests for continued examinations, (c) any and all patents
that have issued or in the future issue from the foregoing patent applications
(i.e., those set forth in subsections (a) and (b)), including utility models,
innovation patents, petty patents and design patents and certificates of
invention, (d) any and all extensions or restorations by existing or future
extension or restoration mechanisms, and all revalidations, reissues,
re-examinations and extensions (including any supplementary protection
certificates and the like) of the foregoing patents or patent applications
(i.e., those set forth in subsections (a), (b) and (c)) and (e) any similar
rights, including so-called pipeline protection or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any of such foregoing patent applications and patents.

“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
foundation, joint venture or other similar entity, organization or combination
thereof, including a government or political subdivision, department, or agency.

“Pipeline Committee” or “PC” has the meaning set forth in Section 2.3.

“Prior CDA” has the meaning set forth in Section 9.11.

“Prohibited Development” has the meaning set forth in Section 7.1.1.

“Prohibited Drug Research” has the meaning set forth in Section 7.1.1.

“Purchase Agreement” has the meaning set forth in the recitals.

“Re-Offer Obligation” has the meaning set forth in Section 3.1.2.

“Receiving Party” has the meaning set forth in Section 6.1.

 

 

 

--------------------------------------------------------------------------------

 

“Single Product Asset Sale” means the sale, transfer, or license to a Third
Party by Aimmune of a single Aimmune Product or Development Program that could
reasonably be considered to constitute the sale, transfer or exclusive license
of all or substantially all of Aimmune’s assets such that the transaction would
be considered a Change of Control under clause (c) of the definition.

“Term” has the meaning set forth in Section 8.1.

“Third Party” means any entity other than NHSc, Aimmune and their respective
Affiliates.

“Transfer” means to sell, transfer, or license to a Third Party by Aimmune, or
grant to a Third Party by Aimmune of any option to acquire or license, any
commercial rights to an Aimmune Product or Development Program; provided,
however, for purposes of clarity, other than a Single Product Asset Sale, a
Change of Control shall not constitute or be deemed to constitute a
Transfer.  “Transfers,” “Transferred” and “Transferring” have correlative
meanings.

“United States” or “U.S.”  means the United States of America, including its
territories and possessions.

Article 2
OBJECTIVES; COLLABORATION

2.1Objectives. This Agreement sets forth the terms on which the Parties will
collaborate with one another and share information on a confidential basis to
support Aimmune’s Development Programs to the extent they are In-Scope
Programs.  Such collaboration and information sharing shall be achieved
primarily through the Pipeline Committee, in accordance with this Article 2.

2.2Scope of Collaboration.  This Agreement and the collaboration contemplated
hereby shall relate to all of Aimmune’s Development Programs, including those
existing as of the Effective Date and those undertaken from time-to-time during
the Term; provided, however, that, subject to Section 3.1, (i) in the event that
Aimmune effects a Transfer in respect of an Aimmune Product under Development
pursuant to a particular Development Program in all Major Territories, such
Development Program shall automatically be excluded from the scope of this
Agreement and the collaboration contemplated hereunder and (ii) in the event
that Aimmune effects a Transfer in respect of an Aimmune Product under
Development pursuant to a particular Development Program in one or more, but not
all, Major Territories, then the scope of this Agreement and the collaboration
contemplated hereunder shall automatically be adjusted to exclude such
Development Program solely in respect of such Major Territory(ies) in respect of
which Aimmune has effected such Transfer in respect of such Aimmune
Product.  Aimmune shall disclose to NHSc each new Development Program upon
Aimmune’s decision to commence such Development Program and such new Development
Program shall automatically be included within the scope of this Agreement and
the collaboration contemplated hereby.  All Development Programs or parts
thereof within the scope of this Agreement at a particular time during the Term,
in accordance with this Section 2.2, are referred to herein as the “In-Scope
Programs”.  For clarity, In-Scope Programs shall not include any products or
programs of any counterparty in

 

 

 

--------------------------------------------------------------------------------

 

a Change of Control of Aimmune that were not Aimmune Products or Development
Programs immediately preceding the closing of the relevant Change of Control.

2.3Formation and Composition of the Pipeline Committee.  The governing body for
matters within the scope of this Agreement shall be the “Pipeline Committee” or
“PC”.  The PC shall be comprised of three (3) to four (4) representatives of
each Party.  The initial members of the PC shall be:

 

From Aimmune

From NHSc

[***]
[***]
[***]
[***]

[***]
[***]
[***]
[***]

Either Party may replace one or more of its PC members from time to time with
the prior written consent of the other Party, not to be unreasonably withheld,
delayed or conditioned.  Any member of the PC may designate a substitute to
attend and perform the functions of that member at any meeting of the PC,
provided that the other Party has provided its prior written consent to such
substitute, not to be unreasonably withheld, delayed or conditioned.   For
clarity, during the Term, the Parties shall consider whether to include
alternative members of the PC having expertise in areas relevant to the
collaboration contemplated hereby at such time.

2.4Role of Pipeline Committee.  The PC shall serve as a forum for the Parties,
through their PC members, to share information and discuss the In-Scope
Programs.  The PC shall have no decision-making role and neither the PC nor the
PC members shall have the capacity to bind either Party in any way.  Any advice
provided by NHSc’s PC members shall be non-binding in all respects.

2.5Information Sharing.  At each meeting of the PC, Aimmune’s representatives
shall provide (i) an update on material Development activities in respect of
In-Scope Programs, including with respect to material results or data from in
vitro and in vivo testing, regulatory developments and strategies, manufacturing
activities and commercial plans, and (ii) an overview of Aimmune’s future plans
in respect of the In-Scope Programs.  All such information provided by Aimmune
shall be Confidential Information of Aimmune.  NHSc’s representatives may, but
shall not be obligated to, disclose non-public information of NHSc or its
Affiliates to Aimmune’s PC members as further described in Section 2.6.  All
such information disclosed by NHSc shall be Confidential Information of NHSc.

2.6Opportunities.  Through the PC, either Party may, but would not be obligated
to, share opportunities (excluding Development Programs, which Aimmune is
obligated to disclose pursuant to Section 2.2) to apply innovative technologies
for use in, or in conjunction with, OIT for the treatment of food allergies or
food intolerance (“New Opportunities”), as set forth in Sections 2.6.1 and
2.6.2.    

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 

--------------------------------------------------------------------------------

 

2.6.1If either Party wishes to share a New Opportunity with the other Party, it
shall first provide to the other Party a written, high level description of the
nature of the New Opportunity, to allow the other Party to determine whether it
wishes to engage in a detailed discussion of such New Opportunity pursuant to
this Agreement.  A copy of such description shall be provided concurrently to
the other Party's general counsel as provided in Section 9.3.  The Party
receiving such high level description shall respond in writing within fifteen
(15) days, or such longer period as the Parties may agree to in writing, whether
it wishes to engage in a detailed discussion of such New Opportunity (an
“Acceptance Notice”) or whether it declines to engage in such a detailed
discussion (a “Pass Notice”).  If either the receiving Party provides a Pass
Notice, or the receiving Party does not respond in writing to such high level
description of such New Opportunity within such period, then the Party wishing
to share such New Opportunity shall not provide any further information to the
receiving Party with respect to such New Opportunity.  If the receiving Party
delivers an Acceptance Notice, then the Parties, through the PC, shall be free
to discuss the New Opportunity, subject to the terms of Article 5 and Article 6,
or subject to such alternative or modified terms relating to intellectual
property and/or Confidential Information as the Parties may have agreed to in
writing prior to the receiving Party’s delivery of such Acceptance Notice.

2.6.2For the sake of clarity, Information disclosed by a Party in respect of any
New Opportunity shall be Confidential Information of such Party (subject to the
exceptions set forth in Section 6.1.1).  Neither Party shall obtain any
intellectual property or other rights in any Information so disclosed by the
other Party with respect to such New Opportunity or in respect of such New
Opportunity, unless and until the Parties enter into a separate written
agreement in respect thereof.

2.7Meetings of PC.  The PC will meet at least once per Calendar Quarter, or more
frequently, if agreed by the PC.  The location of regularly scheduled meetings
shall alternate between the offices of the Parties unless otherwise agreed by
the PC.  Meetings of the PC may also be held telephonically, by video conference
or by any other media agreed to by the PC.  Members of the PC shall have the
right to participate in meetings by telephone.  Each Party shall be responsible
for expenses incurred by its employees and its members of the PC in attending or
otherwise participating in PC meetings, including travel and related
costs.  Either Party may invite additional representatives of the Party who have
relevant expertise to attend PC meetings when appropriate for the issues being
addressed at the meeting with five (5) Business Days’ prior notice to the other
Party’s PC representatives, provided that any such additional representatives
shall be bound by obligations of confidentiality at least as stringent as those
set forth in Section 6 and obligations with respect to Information arising in
the course of activities under this Agreement consistent with those set forth in
Section 5, and further provided that any such additional representatives shall
be subject to the other Party's prior written approval.

Article 3
LICENSE OPPORTUNITIES

3.1Exclusive Negotiation Right of NHSc.  Although Aimmune currently does not
intend to conduct licensing or partnering discussions with Third Parties with
respect to any Development Program, Aimmune shall remain free to do so during
the Term of the Agreement, subject to the requirements this Section 3.1.  

 

 

 

--------------------------------------------------------------------------------

 

3.1.1Aimmune shall promptly notify NHSc in writing in the event Aimmune, acting
in good faith, elects to seek to partner or otherwise collaborate with, or
effect a Transfer in respect of any In-Scope Program, or any Aimmune Product
that is the focus of any In-Scope Program, to any Person (an “Election to
Partner”).  For clarity, an Election to Partner shall not include Aimmune’s
conduct of general business discussions with Third Parties with respect to
Aimmune Products or Development Programs, provided that an Election to Partner
will be deemed to exist if either (a) Aimmune desires to propose terms to a
Third Party with respect to a Development Program or (b) Aimmune desires to
respond to terms submitted to Aimmune by a Third Party with respect to a
Development Program.  

3.1.2Such notice of an Election to Partner shall identify the Development
Program(s) and Product(s) in respect of which Aimmune proposes to extend such
rights, the nature of the rights that Aimmune proposes to extend, including the
geographies and the nature of the transaction that it is then contemplating
(collectively, in each case, the “License Opportunity”).  Within [***] ([***])
days of its receipt of such notice (the “Election Period”), NHSc shall have the
right, in its sole discretion, to notify Aimmune in writing that it wishes to
negotiate an agreement with Aimmune in respect of such License Opportunity.  In
the event NHSc so makes such an election during the Election Period, the Parties
shall negotiate exclusively and in good faith for a period of three (3) months
or such longer period as the Parties may mutually agree upon (as applicable, the
“Negotiation Period”) the terms of a definitive agreement in respect of such
License Opportunity.  During the Election Period and, if applicable, the
Negotiation Period, Aimmune shall not solicit from, discuss with, or enter into
any agreement in respect of, any License Opportunity with, any Third Party. If
the Parties have not entered into a definitive agreement governing the License
Opportunity as of the end of the Negotiation Period, Aimmune would be free to
partner or collaborate with, or effect a Transfer with respect to such License
Opportunity to, a Third Party, including to modify the geographic scope or other
terms of the License Opportunity in connection with any such transaction with a
Third Party; provided, however, that in the event that Aimmune proposes to
pursue a transaction with a Third Party that would include one or more
Development Program(s) or Major Territory(ies) that were not proposed to NHSc
for such License Opportunity, or exclude one or more Development Program(s) or
Major Territory(ies) that were proposed to NHSc for such License Opportunity,
then the Exclusive Negotiation Period shall apply anew in accordance with the
foregoing in respect of such modified License Opportunity (a “Re-Offer
Obligation”).  For the sake of clarity, a clinical collaboration that does not
involve the granting to any Third Party either any commercial rights, or any
option or similar right to acquire commercial rights, shall not constitute a
License Opportunity.  To the extent that the Term of this Agreement expires (and
is not terminated pursuant to Section 9.2), this Section 3.1 shall survive and
continue in accordance with its terms until the end of any then-ongoing
Negotiation Period or any then-ongoing Election Period and any Negotiation
Period resulting from such Election Period; provided that the Re-Offer
Obligation shall not apply following the expiration of the
Term.  Notwithstanding anything to the contrary in this Section 3.1, NHSc's
rights under this Section 3.1 shall not apply to any Change of Control
transaction other than a Single Product Asset Sale.  

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 

--------------------------------------------------------------------------------

 

3.2Proposal by NHSc to Explore Combination Therapy.  If (i) NHSc or its
Affiliate possesses any commercial rights (whether by ownership, license or an
option or similar right) to an OIT Combination Constituent, and (ii) NHSc’s or
its Affiliate’s senior management has affirmatively determined to pursue
Development (including research) of a combination of such OIT Combination
Constituent with an OIT drug or biologic (an “OIT Combination”), then NHSc shall
so notify Aimmune in writing. Such notice shall identify the OIT Combination
Constituent that NHSc is contemplating for an OIT Combination, and the general
nature of the activities that NHSc proposes to conduct, with respect to such OIT
Combination, including the applicable geographies (collectively, in each case,
the “OIT Combination Opportunity”).  Within [***] ([***]) days of its receipt of
such notice (the “Combination Proposal Period”), Aimmune shall have the right,
in its sole discretion, to notify NHSc in writing that it wishes to negotiate an
agreement with NHSc in respect of such OIT Combination Opportunity.  In the
event Aimmune so makes such an election during the Combination Proposal Period,
the Parties shall negotiate exclusively and in good faith for a period of three
(3) months or such longer period as the Parties may mutually agree upon (as
applicable, the “Combination Discussion Period”) the terms of a definitive
agreement in respect of such OIT Combination Opportunity.  During the
Combination Proposal Period and, if applicable, the Combination Discussion
Period, NHSc shall not solicit from, discuss with, or enter into any agreement
in respect of, any OIT Combination Opportunity with any Third Party. If the
Parties have not entered into a definitive agreement governing the OIT
Combination Opportunity as of the end of the Combination Discussion Period, NHSc
shall be free to partner or collaborate with a Third Party with respect to such
OIT Combination Opportunity, including to modify the scope or other terms of the
OIT Combination Opportunity in connection with any such transaction with a Third
Party.  To the extent that the Term of this Agreement expires (and is not
terminated pursuant to Section 9.2), this Section 3.2 shall survive and continue
in accordance with its terms until the end of any then-ongoing Combination
Proposal Period or any then-ongoing Combination Discussion Period, and any
Combination Discussion Period resulting from such Combination Proposal
Period.  The Parties agree and acknowledge that the OIT Combination Constituent
that is the subject of any OIT Combination Opportunity may be part of a
licensing, collaboration or other transaction between NHSc or is Affiliate and
one or more Third Parties and that such Third Parties may be involved in any
such discussions contemplated in this Section 3.2.

Article 4
REPRESENTATIONS AND WARRANTIES

Aimmune and NHSc each represents and warrants to the other, as of the Effective
Date, as follows:

4.1Organization.  It is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization, and has all requisite
power and authority, corporate or otherwise, to execute, deliver, and perform
this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 

--------------------------------------------------------------------------------

 

4.2Authorization.  The execution and delivery of this Agreement and the
performance by it of its obligations contemplated hereby have been duly
authorized by all necessary corporate action, and do not violate (i) such
Party’s charter documents, bylaws, or other organizational documents, (ii) any
agreement, instrument, or contractual obligation to which such Party is bound,
(iii) any requirement of any applicable Law, or (iv) any order, writ, judgment,
injunction, decree, determination, or award of any court or governmental agency
presently in effect applicable to such Party.

4.3Binding Agreement.  This Agreement is a legal, valid, and binding obligation
of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency, or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance, and general
principles of equity (whether enforceability is considered a proceeding at law
or equity).

4.4No Conflict.  The execution and delivery of this Agreement, the performance
of such Party’s obligations hereunder and the licenses and sublicenses to be
granted pursuant to this Agreement (i) do not and will not conflict with or
violate any requirement of applicable Law; (ii) do not and will not conflict
with or violate the certificate of incorporation, by-laws or other
organizational documents of such Party; and (iii) do not and will not conflict
with, violate, breach or constitute a default under any contractual obligations
of such Party or any of its Affiliates.

4.5No Consents.  No authorization, consent, approval of a Third Party, nor any
license, permit, exemption of or filing or registration with or notification to
any court or Governmental Authority is or will be necessary (i) for the valid
execution, delivery or performance of this Agreement by such Party; or (ii) for
the consummation by such Party of the transactions contemplated hereby.

Article 5
INTELLECTUAL PROPERTY

5.1Ownership of Intellectual Property.  As between the Parties, except as may
otherwise be agreed by the Parties in writing, Aimmune shall solely own all
right, title, and interest in and to any and all Information relating to, or
that is useful or necessary for, the conduct of the Development Programs or the
manufacture, use or sale of Aimmune Products, that is conceived, discovered, or
otherwise made (a) solely by or on behalf of Aimmune, (b) jointly by or on
behalf of Aimmune and NHSc, or (c) solely by or on behalf of NHSc, in each case
of subsections (a) through (c), as a result of NHSc’s participation in the PC or
with reference to Aimmune’s Confidential Information, whether or not patented or
patentable, and any and all Patents and other intellectual property rights
therein ("Aimmune-Owned Inventions and IP").  NHSc shall, and hereby does,
assign to Aimmune all right, title and interest that NHSc may have in and to all
Aimmune-Owned Inventions and IP, and shall execute all documents and take all
actions necessary or reasonably required to effect such assignment.  For the
sake of clarity, except as may otherwise be agreed by the Parties in writing,
any Information, and any Patents or other intellectual property rights in
respect thereof, that are (i) Controlled, discovered or conceived by NHSc or its
Affiliates prior to the Effective Date, or (ii) conceived, discovered

 

 

 

--------------------------------------------------------------------------------

 

or obtained by NHSc or its Affiliates during or after the Term and independent
of the collaboration pursuant to this Agreement shall be solely owned by NHSc or
its Affiliate.  

5.2New Opportunities Proposed by NHSc.  Section 5.1 notwithstanding, if NHSc
discloses or presents a New Opportunity to the PC, and the PC proceeds to
discuss such New Opportunity as contemplated in Section 2.6, then if any
Information is conceived, discovered or otherwise made solely by or on behalf of
a Party, or jointly by or on behalf of the Parties, in the course of such
discussion that relates to such New Opportunity, such Information shall be owned
solely by NHSc or its Affiliate.

5.3No License; Implied Rights.  Neither Party shall obtain any license or other
rights to any Information or intellectual property rights therein by virtue of
this Agreement.  Without limiting the foregoing, nothing contained in this
Agreement confers or will be construed to confer any rights or licenses by
implication, estoppel or otherwise, in, to or under any intellectual property
rights.

Article 6
CONFIDENTIAL INFORMATION

6.1Nondisclosure.  Each Party agrees that during the Term and for a period of
ten (10) years thereafter, a Party (the “Receiving Party”) receiving
Confidential Information of the other Party (the “Disclosing Party”) shall (i)
maintain in confidence such Confidential Information, which shall include
without limitation using not less than the efforts such Receiving Party uses to
maintain in confidence its own proprietary industrial information of similar
kind and value, which shall be no less than a reasonable degree of care, (ii)
not disclose such Confidential Information to any Third Party without the prior
written consent of the Disclosing Party, except for disclosures expressly
permitted below, and (iii) not use such Confidential Information for any purpose
except those expressly permitted by this Agreement. The Parties agree that any
Confidential Information (within the meaning of the Prior CDA) disclosed by the
Parties or their Affiliates pursuant to the Prior CDA shall be Confidential
Information within the meaning of, and shall be subject to, this Article 6.

6.1.1Exceptions.  The obligations in Section 6.1 shall not apply with respect to
any portion of the Confidential Information that the Receiving Party receives,
to the extent that such information:

(a)is publicly disclosed by the Disclosing Party, either before or after it is
disclosed to the Receiving Party hereunder;

(b)was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party, provided that such prior knowledge can be
properly documented by the Receiving Party;

(c)is subsequently disclosed to the Receiving Party or any of its Affiliates by
a Third Party lawfully in possession thereof and without any obligation to keep
it confidential or any restriction on its use;

 

 

 

--------------------------------------------------------------------------------

 

(d)is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party without the fault or cause of the Receiving Party or any of its
Affiliates; or

(e)is independently developed by employees or contractors of the Receiving Party
or any of its Affiliates without the aid, application or use of Confidential
Information of the Disclosing Party, and such independent development can be
properly documented by the Receiving Party.

6.2Authorized Disclosure.  Subject to Section 6.4, the Receiving Party may
disclose Confidential Information belonging to the Disclosing Party to the
extent such disclosure is necessary, in the reasonable opinion of the Receiving
Party’s counsel, to comply with applicable Laws and regulations (including,
without limitation, the rules and regulations of the Securities and Exchange
Commission or any national securities exchange) and with judicial processes.  If
and whenever any Confidential Information is disclosed in accordance with this
Section 6.2, such disclosure shall not cause any such information to cease to be
Confidential Information, except to the extent that such disclosure results in a
public disclosure of such information (other than by breach of this
Agreement).  Where reasonably possible and subject to Section 6.4, the Receiving
Party shall:  (i) give the Disclosing Party reasonable advance notice of the
Receiving Party’s intent to make such disclosure pursuant to this Section 6.2,
to the extent practicable; and  (ii) provide reasonable cooperation to the
Disclosing Party regarding the timing and content of such disclosure and
regarding any action which the Disclosing Party may deem appropriate to protect
the confidentiality of the information by appropriate legal means.

6.3Terms of this Agreement.  The Parties acknowledge that the terms of this
Agreement shall be treated as Confidential Information of both Parties, subject
to the terms of this Section 6.  

6.4Securities Filings.  In the event either Party determines that it is required
to file with the U.S. Securities and Exchange Commission (and/or the securities
regulators of any state or other jurisdiction) a registration statement or any
other disclosure document which describes any of the terms and conditions of
this Agreement, such Party shall promptly notify the other Party of such
intention.  The Party required to make such filing shall provide such other
Party with a copy of relevant portions of the proposed filing not less than ten
(10) Business Days (or such shorter period of time as may be required, under the
circumstances, to comply with applicable Laws, but in no event less than three
(3) Business Days) prior to such filing (and any revisions to such portions of
the proposed filing a reasonable time prior to the filing thereof), including
any exhibits thereto relating to the terms and conditions of this
Agreement.  The Party required to file shall use reasonable efforts to obtain
confidential treatment of the terms and conditions of this Agreement that such
other Party requests be kept confidential, and shall only disclose Confidential
Information which it is advised by legal counsel is legally required to be
disclosed in order to comply.  No such notice shall be required under this
Section 6.4 if and to the extent that the specific information contained in the
proposed filing has previously been included in any previous filing or
disclosure made by either Party hereunder pursuant to this Article 6, or is
otherwise approved in advance in writing by the other Party.

 

 

 

--------------------------------------------------------------------------------

 

6.5Expiration or Termination.  Upon the expiration or termination of this
Agreement, any and all Confidential Information possessed in a tangible form by
a Receiving Party, its Affiliates, sublicensees or subcontractors and belonging
to a Disclosing Party shall, upon written request of the Disclosing Party, be
destroyed to the extent practicable, with written confirmation of such
destruction. Notwithstanding anything to the contrary herein, so long as such
materials are maintained in accordance with this Agreement, each Party (i) may
retain any attorney work product created in connection with this Agreement, (ii)
may retain copies of any Confidential Information to the extent required by
legal, regulatory or judicial requirements that are applicable to a Party or its
Affiliates; and, (iii) will not be obligated to erase or extinguish any
Confidential Information contained in an archived computer system backup in
accordance with normal document retention policies or security and disaster
recovery procedures, provided that any such retained Confidential Information
shall continue to remain confidential and subject to the terms of this
Agreement.

Article 7
ADDITIONAL AGREEMENTS

7.1Non-Competition.  

7.1.1NHSc agrees that it will not, and will ensure that its Affiliates do not,
directly or indirectly, alone or with or through its Affiliates or its
sublicensees, or other Third Parties directed or controlled by NHSc or its
Affiliate in relation to the applicable activities, by contract or otherwise:

(a)until the later of (i) the date that is [***] ([***]) [***] after the
Effective Date and (ii) the date that is [***] ([***]) [***] after the final day
of the Term, engage in Prohibited Drug Research in respect of, or any Prohibited
Development of, or commercialize, any Competitive OIT Product for the treatment
of peanut allergies;

(b)until the later of (i) the date that is [***] ([***]) [***] after the
Effective Date and (ii) the date that is [***] ([***]) [***] after the final day
of the Term, engage in any Prohibited Development of, or commercialize, any
Competitive OIT Product for the treatment of any allergies to [***], or [***]
(including but not limited to [***]); or

(c)until the later of (i) the date that is [***] ([***]) [***] after the
Effective Date and (ii) [***] the Term, commercialize any Competitive OIT
Product for the treatment of any food allergies [***] of this Section 7.1.1.  As
used herein, the following terms have the following meanings:

“Competitive OIT Product” means any drug or biologic product (i.e., any product
which, if it were marketed in the United States, must be approved by the FDA
pursuant to a BLA or NDA) that is intended for use in OIT for a particular food
allergy; provided, however, that no product that comprises such a drug or
biological product in combination with any OIT Combination Constituent for which
NHSc complies with its obligations under Section 3.2 shall be a “Competitive OIT
Product”.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 

--------------------------------------------------------------------------------

 

“Prohibited Development” means any Development activities undertaken for a given
drug or biologic product (i.e., any product which, if it were marketed in the
United States, must be approved by the FDA pursuant to a BLA or NDA) for the
treatment of the applicable allergy after the commencement of manufacturing of
the clinical supply of such drug or biologic products.  For clarity, Prohibited
Development shall include without limitation Development activities undertaken
after the filing of an IND with a Regulatory Authority in respect of such drug
or biologic product.

“Prohibited Drug Research” means research undertaken specifically in respect of,
and during the course of, Development activities for a given drug or biologic
product (i.e., any product which, if it were marketed in the United States, must
be approved by the FDA pursuant to a BLA or NDA) that is intended for use in OIT
for the treatment of the applicable allergy, prior to Prohibited Development
Activities for such drug or biologic product.

For the sake of clarity, nothing contained herein shall preclude, limit or
restrict in any way NHSc or any of its Affiliates from, directly or indirectly,
alone or with or through their Affiliates, sublicensees or other Third Parties,
from undertaking any Development, commercialization or any other activities in
respect of any product that is not a drug or biologic (i.e., any product which,
if it were marketed in the United States, would not require the approval of the
FDA pursuant to a BLA or NDA), including medical foods and supplements,
including any such products that are intended for use by individuals with food
allergies.  Aimmune expressly acknowledges that NHSc and its Affiliates are
currently researching, Developing and commercializing such products and will
continue to do so during and after the Term, directly or indirectly, alone or
with or through its Affiliates, sublicensees or other Third Parties.

7.1.2During the Term, NHSc will [***] (an “OIT Allergy Company”).

7.1.3Nothing contained herein shall preclude NHSc or its Affiliates from [***].

7.2Non-Solicitation of Employees.  [***], neither Party shall, and each party
shall cause its Affiliates not to, directly or indirectly, solicit, encourage,
recruit or induce any employee of the other Party who has been involved in
activities or discussions conducted pursuant to this Agreement to terminate his
or her employment with such other Party; provided that the foregoing restriction
shall not preclude a Party or its Affiliates from (a) undertaking any general
solicitation not targeted at the employees of the other Party or hiring an
employee of the other Party who seeks employment as a result of such general
solicitation or (b) hiring any former employee of the other Party if such former
employee either (i) was involuntarily terminated by the other Party, or (ii)
voluntarily terminated his or her employment with such other Party (without
inducement on the part of the hiring Party or its Affiliates) and such
termination of employment has been effective for no less than [***] ([***])
months prior to the date of hire by the hiring Party or its Affiliates.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 

--------------------------------------------------------------------------------

 

7.3Director Nomination. During the Term, NHSc shall be entitled to designate one
(1) nominee to serve as a director on Aimmune’s Board of Directors, which
initial designee shall be Greg Behar. For so long as NHSc has the right to
nominate a director pursuant to this Section 7.3, in the event of Mr. Behar’s
resignation, removal or death (or a replacement designee’s resignation, removal
or death), NHSc shall be entitled to designate a replacement designee, subject
to the reasonable approval of Aimmune’s Board of Directors or an applicable
committee thereof. Aimmune covenants and agrees that, for so long as NHSc has
the right set forth in this Section 7.3, it shall nominate NHSc’s designee for
election by its stockholders at each Annual Stockholder Meeting or Special
Meeting of Stockholders in which the class of directors for which NHSc’s
designee is appointed is considered by the stockholders for election. In
connection with Mr. Behar’s initial appointment to Aimmune’s Board of Directors
(or, if applicable, a replacement designee’s appointment to Aimmune’s Board of
Directors), Aimmune shall enter into an indemnification agreement with Mr. Behar
(or, if applicable, the replacement designee), which indemnification agreement
shall be in the form of and with terms previously approved by Aimmune’s Board of
Directors. The rights set forth in this Section 7.3 shall terminate upon the
earlier of (a) the expiration of the Term and (b) such time as NHSc or its
Affiliates hold less than ten percent (10%) of the shares of Aimmune’s
outstanding Common Stock.

Article 8
TERM AND TERMINATION

8.1Effectiveness; Term.  This Agreement shall automatically become binding and
effective upon and subject to consummation of the Closing (the “Effective Date”)
and shall continue in force until the earlier of (i) the date that is two (2)
years after the Effective Date, (ii) the effective date of a termination in
accordance with Section 8.2, and (iii)  the termination of this Agreement by
mutual written agreement of the Parties (the “Term”); provided, however, that
the Term may be extended upon the mutual written agreement of the Parties.  If
the Closing does not occur, this Agreement shall be null and void and of no
force or effect.

8.2Termination Rights.

8.2.1Termination for Material Breach.  A Party shall have the right to terminate
this Agreement in such Party’s sole discretion, upon delivery of written notice
to the other Party in the event of any material breach by such other Party of
this Agreement, provided that such breach has not been cured within sixty (60)
calendar days after written notice thereof is given by the terminating Party
specifying the nature of the alleged material breach in reasonable detail.  

8.2.2Change of Control.  Either Party may terminate this Agreement upon written
notice to the other Party in the event such other Party undergoes a Change of
Control.

8.2.3Third Party Transaction.  In the event that any Development Program,
Aimmune Product or Major Territory ceases to be, or be part of, an In-Scope
Program by virtue of a Transfer involving one or more of the Aimmune Product(s),
as contemplated by Section 2.2, then NHSc may terminate this Agreement upon
written notice to Aimmune given within sixty (60) days after NHSc gains
knowledge of Aimmune’s entering into an agreement in respect of such Transfer.

 

 

 

--------------------------------------------------------------------------------

 

8.2.4NHSc Transaction.  Aimmune may terminate this Agreement upon written notice
to NHSc during the sixty (60) day period following the closing of an acquisition
or combination of the nature contemplated in Section 7.1.3.

8.3Effect of Termination.  At the end of the Term, this Agreement shall become
void and have no effect, provided that (i) the following provisions hereof shall
survive any such termination and remain in full force and effect in accordance
with the terms thereof: Sections 3.1.2 (as stated therein), 3.2  (as stated
therein), 7.1 and 8.3 and Articles 5, 6 and 9; (ii) such termination shall not
relieve either Party of any obligation, or deprive either Party from any
benefit, accruing prior thereto, and (iii) such termination shall be without
prejudice to the rights and remedies of any party with respect to any antecedent
breach of the provisions of this Agreement.

Article 9
MISCELLANEOUS

9.1Expenses.  All fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such fees and expenses.

9.2Severability.  If and to the extent that any provision (or any part thereof)
of this Agreement is held to be invalid, illegal or unenforceable, in any
respect in any jurisdiction, the provision (or the relevant part thereof) shall
be considered severed from this Agreement and shall not serve to invalidate the
remainder of such provision or any other provisions hereof.  The Parties shall
make a good faith effort to replace any invalid, illegal or unenforceable
provision (or any part thereof) with a valid, legal and enforceable one such
that the objectives contemplated by the Parties when entering this Agreement may
be realized.

9.3Notices.  Any notice required or permitted to be given by the Parties
pursuant to this Agreement shall be in writing and shall be (i) delivered by
hand, (ii) delivered by overnight courier with tracking capabilities, (iii)
mailed postage prepaid by first class, registered or certified mail, or (iv)
transmitted by facsimile or electronic mail, in either case (facsimile or
electronic mail) with receipt confirmed by the recipient or followed by a
confirmation copy by mail as provided in (iii), and in each case (clauses (i)
through (iv)) addressed to the recipient Party as set forth below, unless
changed by notice so given:

 

If to NHSc:

 

 

 

 

 

Nestec Ltd.

 

 

 

Avenue Nestlé 55

 

 

1800 Vevey

 

 

Switzerland

 

 

Attention:  General Counsel, Nestlé Health Science

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

with a copy to:

 

 

 

 

 

Mayer Brown LLP

 

 

1221 Avenue of the Americas

 

 

New York, NY 10020

 

 

Attention:

David A. Carpenter

 

 

 

Reb D. Wheeler

 

 

 

If to Aimmune:

 

 

 

 

 

 

 

Aimmune Therapeutics, Inc.

 

 

8000 Marina Boulevard, Suite 300

 

 

Brisbane, CA  94005

 

 

Attention: General Counsel

 

 

 

 

 

with a copy to:

 

 

 

 

 

Latham & Watkins LLP

 

 

140 Scott Road

 

 

Menlo Park, CA 94025

 

 

Attention:

Patrick Pohlen

 

 

 

Judith Hasko

 

(A) with respect to any notice delivered pursuant to clauses (i) or (iv), such
notice shall be deemed effective upon submission to such other Party, (B) with
respect to any notice delivered pursuant to clause (ii), such notice shall be
deemed effective the Business Day following the date of submission to the
carrier, and (C) with respect to any notice delivered pursuant to clause (iii),
such notice shall be deemed effective five (5) Business Days after the earlier
of (x) confirmation of receipt by the recipient or (y) the date of submission of
such facsimile or electronic mail, as applicable.  A Party may add, delete, or
change the person or address to whom notices should be sent at any time upon
written notice delivered to the other Party in accordance with this Section 9.3.

9.4Assignment.  Neither this Agreement nor any of the rights or obligations
hereunder may be assigned or transferred by either Party without the prior
written consent of the other Party, such consent not to be unreasonably
withheld, delayed or conditioned; provided, however, that either Party may,
without the other Party’s consent, but with written notice to the other Party,
assign or transfer all of its rights and obligations hereunder to any Affiliate
or to a Third Party with which it is combined, or which acquires such Party’s
shares or assets, pursuant to a Change of Control of such Party.  The assigning
Party shall in any event remain responsible for and liable hereunder with
respect to the acts and omissions of the assignee in the performance of this
Agreement.  This Agreement shall inure to the benefit of and be binding on the
Parties’ successors and assigns.  Any assignment or transfer in violation of the
foregoing shall be null and void and wholly invalid, the assignee or transferee
in any such assignment or transfer shall acquire no rights whatsoever, and the
non‑assigning non‑transferring Party shall not recognize, nor shall it be
required to recognize, such assignment or transfer.

 

 

 

--------------------------------------------------------------------------------

 

9.5Further Assurances.  Each Party agrees, at its own expense, to do, or procure
the doing of, all such further acts and things and shall execute and deliver
such other agreements, certificates, instruments and documents as are reasonably
necessary in order to give full effect to this Agreement.

9.6Waivers and Modifications.  No waiver, modification, release or amendment of
any obligation under or provision of this Agreement shall be valid or effective
unless in writing and signed by all Parties hereto.  The failure of any Party to
insist on the performance of any obligation hereunder shall not be deemed to be
a waiver of such obligation.  Waiver of any provision hereunder or of any breach
of any provision hereof shall not be deemed to be a continuing waiver or a
waiver of any other breach of such provision (or any other provision) on such
occasion or any succeeding occasion.

9.7Choice of Law.  This Agreement (and any claims or disputes arising out of or
relating hereto or to the transactions contemplated hereby or to the inducement
of any Party to enter herein or therein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by, enforced, and shall be construed in accordance
with the laws of the State of New York, without regard to its conflicts of law
provisions.

9.8Injunctive Relief.  Notwithstanding anything herein to the contrary, each
party shall be entitled to seek injunctive relief and specific performance
(including but not limited to any relief or recovery under this Agreement) in
any court of competent jurisdiction in the world.

9.9Publicity.  Upon execution of this Agreement, each Party may issue a press
release announcing the existence of this Agreement in a form, and containing
substance, to be agreed in good faith between the Parties (such agreement not to
be unreasonably withheld or delayed by either Party).  Subject to Section 6.4,
each Party agrees not to issue any other press release or other public statement
disclosing other information relating to this Agreement or the transactions
contemplated hereby without the prior written consent of the other
Party.    Each Party shall use all reasonable efforts to provide to the other
Party a copy of any public announcement regarding this Agreement or the subject
matter hereof as soon as reasonably practicable under the circumstances prior to
its scheduled release (but in no event less than three (3) Business Days prior
to its scheduled release, unless a shorter period is required to comply with
applicable Law under the circumstances).  Each Party shall have the right to
expeditiously review and recommend changes to any such announcement and the
Party whose announcement has been reviewed shall remove any Confidential
Information of the reviewing Party that the reviewing Party reasonably deems to
be inappropriate for disclosure except to the extent such disclosure is required
by applicable Law or rules of a securities exchange or the Securities and
Exchange Commission or the securities regulators of any state or other
jurisdiction.  The contents of any announcement or similar publicity, which has
been reviewed and approved by the reviewing Party, (including the press release
referred to at the beginning of this Section 9.9), and any filing with the
Securities and Exchange Commission, can be re‑released by either Party without a
requirement for re‑approval.

9.10Relationship of the Parties.  Each Party is an independent contractor under
this Agreement.  Nothing herein is intended or is to be construed so as to
constitute Aimmune and

 

 

 

--------------------------------------------------------------------------------

 

NHSc as partners, agents or joint venturers.  Neither Party shall have any
express or implied right or authority to assume or create any obligations on
behalf of or in the name of the other Party or to bind the other Party to any
contract, agreement or undertaking with any Third Party.  There are no express
or implied third party beneficiaries hereunder.

9.11Entire Agreement.  The Parties agree that this Agreement and the attached
Exhibits constitutes the entire agreement between the Parties as to the subject
matter of this Agreement, and hereby supersedes all prior negotiations,
representations, agreements and understandings (whether written or verbal)
regarding the same, including the Confidentiality Agreement, between Nestlé
Health Science S.A. and Aimmune, dated January 30, 2015 (as amended pursuant to
that certain Amendment to Confidentiality Agreement between such parties, dated
February 4, 2016, the “Prior CDA”).  Each Party acknowledges that in entering
into this Agreement it has not relied on, nor shall it be entitled to rely upon,
any representation, warranty, collateral contract or other assurances made by or
on behalf of the other Party except for those which are expressly set forth in
this Agreement.

9.12Counterparts.  This Agreement may be executed in two or more counterparts,
including counterparts delivered by facsimile or other electronic transmission,
with the same effect as if both Parties had signed the same document.  All such
counterparts shall be deemed an original, shall be construed together and shall
together constitute one and the same instrument.

9.13Exports.  Each Party agrees not to export or re‑export, directly or
indirectly, any information, technical data, the direct product of such data,
samples or equipment received or generated under this Agreement in violation of
any applicable export control Laws.

9.14Amendments.  Any amendment of this Agreement shall not be binding on the
Parties unless set out in writing, expressed to amend this Agreement and signed
by authorized representatives of each of the Parties.

9.15Interpretation.  Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or).  The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend, or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement.  The term “including,” “include,” or “includes” as used herein shall
mean including, without limiting the generality of any description preceding
such term.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any applicable Laws herein will be construed
as referring to such Laws as from time to time enacted, repealed or amended,
(iii) any reference herein to any person will be construed to include the
person’s successors and permitted assigns, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (v) any
reference herein to the words “mutually agree” or “mutual written agreement”
will not impose any obligation on either Party to agree to any terms relating
thereto relating to such terms except as such Party may determine in such
Party’s sole

 

 

 

--------------------------------------------------------------------------------

 

discretion, (vi) all references herein to Sections or Exhibits will be construed
to refer to Sections and Exhibits to this Agreement, (vii) the word “days” means
calendar days unless otherwise specified, (viii) except as otherwise expressly
provided herein all references to “$” or “dollars” refer to the lawful money of
the U.S., and (ix) the words “copy” and “copies” and words of similar import
when used in this Agreement include, to the extent available, electronic copies,
files or databases containing the information, files, items, documents or
materials to which such words apply.  The headings of each Article and Section
in this Agreement have been inserted for convenience of reference only and are
not intended to limit or expand on the meaning of the language contained in the
particular Article or Section.  Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof.  In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption will apply against the Party which drafted such terms and
provisions.  The language in this Agreement is to be construed in all cases
according to its fair meaning.

[Signature page follows]

 

 




 

 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers.

 

AIMMUNE THERAPEUTICS, INC.

 

 

By:

/s/ Stephen G. Dilly

 

(Signature)

 

 

Name:

S. G. Dilly

 

 

Title:

CEO

 

 

 

 

NESTEC LTD.

 

 

By:

/s/ Claudio Kuoni

 

(Signature)

 

 

Name:

Claudio Kuoni

 

 

Title:

Authorized Signatory

 

 

 

 

Solely for purposes of Section 9.11:

 

 

NESTLÉ HEALTH SCIENCE S.A.

 

 

By:

/s/ Claudio Kuoni

 

(Signature)

 

 

Name:

Claudio Kuoni

 

 

Title:

General Counsel

 

[Signature page to Collaboration Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Development Programs

The treatment of allergies to the following foods:

Peanut, including the program designated AR-101

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




 

 

 

--------------------------------------------------------------------------------

 

APPENDIX V

STANDSTILL AGREEMENT

 

Nestle Health Science US Holdings, Inc.

900 Long Ridge Road, Building 2

Stamford, CT 06902

 

 

November 23, 2016

 

Aimmune Therapeutics, Inc.

8000 Marine Blvd., Suite 300

Brisbane, California 94005

Attention: Chief Executive Officer

 

Re:  Standstill Agreement

 

Gentlemen:

 

In connection with the acquisition of Common Stock, par value $0.0001 per share
(the “Common Stock”), of Aimmune Therapeutics, Inc., a Delaware corporation (the
“Company”), by Nestle Health Science US Holdings, Inc., a Delaware corporation
(the “Purchaser”), pursuant to the Securities Purchase Agreement, dated as of
November 3, 2016, between the Company and the Purchaser (the “Purchase
Agreement”), the Purchaser hereby delivers this letter agreement (this
“Standstill Agreement”) to the Company in accordance with the terms Purchase
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meaning ascribed to it in the Purchase Agreement.

 

In consideration of the mutual covenants contained in the Purchase Agreement and
this Standstill Agreement, and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Company and the
Purchaser agrees as follows:

 

1.Standstill.  Until the later of (i) the end of the Term (as such term is
defined in that certain Collaboration Agreement, dated the date hereof, by and
among the Company and Nestec Ltd. (the “Collaboration Agreement”)) and (ii)
November 23, 2018 (the “Market Standoff Termination Date”), neither the
Purchaser nor any of its Affiliates (as defined below) shall, directly or
indirectly, without the prior written consent of a majority of the members of
the Board of Directors of the Company (the “Board”) who are not affiliated with
the Purchaser:

 

 

a.

effect or seek, offer or propose (whether publicly or otherwise) to effect, or
announce any intention to effect or cause or in any way advise, assist,
knowingly facilitate or encourage any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect, or announce any intention to
effect or cause:

 

 

i.

any acquisition, or obtaining any economic interest in, any right to direct the
voting or disposition of, or any other right with respect to, any

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

securities of the Company or any of its subsidiaries (or any rights, options or
other securities convertible into or exercisable or exchangeable for such
securities or any obligations measured by the price or value of any securities
of the Company or any of its subsidiaries, including without limitation any
swaps or other derivative arrangements (“Derivative Securities”)), in each case,
whether or not any of the foregoing may be acquired or obtained immediately or
only after the passage of time or upon the satisfaction of one or more
conditions pursuant to any agreement, arrangement or understanding, without the
prior consent of the Board;

 

 

ii.

any tender or exchange offer, merger, consolidation, business combination or
acquisition or disposition of assets of the Company or any of its subsidiaries;

 

 

iii.

any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its
subsidiaries; or

 

 

iv.

any “solicitation” of “proxies” (as such terms are used in Regulation 14A of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or consents to
vote any voting securities of the Company, or become a “participant” in any
“election contest” (as such terms are defined in Rule 14a-11 of the Exchange
Act) or propose, or solicit stockholders of the Company for the approval of, any
stockholder proposals with respect to the Company or seek to advise or influence
any person with respect to the voting of any voting securities of the Company;

 

 

b.

form, join or in any way participate in a “group” (as defined under the
securities laws) with respect to any securities of the Company or any securities
convertible into Common Stock or any other voting securities of the Company or
otherwise act in concert with any person in respect of any such securities;

 

 

c.

otherwise act, alone or in concert with others, to seek to control or influence
the management, Board or policies of the Company;

 

 

d.

take any action which would reasonably be expected to result in the Company or
its representatives being obligated to make a public announcement regarding any
of the types of matters set forth in this Section 1;

 

 

e.

enter into any discussions or arrangements with any third party with respect to
any of the foregoing; or

 

 

f.

publicly disclose any intention, plan or arrangement regarding any of the
matters referred to in this Section 1;

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

provided that, the foregoing restrictions shall not apply after (A) a public
announcement by the Company of the initiation of any merger, consolidation,
acquisition, scheme, business combination or other extraordinary transaction in
which the Company or any of its subsidiaries is a constituent corporation or
party (a “Business Combination”) or (B) the submission of any bona fide offer or
attempt by any third party to acquire all or a substantial portion of the
securities or assets of the Company through any means, process or structure,
and: provided, further, that nothing in this Section 1 is intended to (X)
restrict the Purchaser’s right to vote its shares of Common Stock purchased
pursuant to the Purchase Agreement or otherwise in its discretion on matters
brought to a vote of the stockholders of the Company, (Y) restrict the
activities of the Purchaser or the discussions among the representatives of the
Company and the Purchaser, in each case, as contemplated by the Collaboration
Agreement or (Z) restrict the Purchaser’s or any

of its Affiliates’ right to acquire any rights, title or interest in any options
or other securities of

the Company granted to members of the Board who are affiliated with the
Purchaser.

 

For purposes of this letter agreement,  (i) “Affiliates” shall mean (1) any
person, corporation, partnership, trust, limited liability company or other
entity, whether existing now or in the future, that, directly or indirectly,
controls, is controlled by or is under common control with, the Purchaser and
(ii) “Beneficially Owns” (including the terms “Beneficial Ownership”,
“Beneficially Owned” or “Beneficially Owning”) shall mean beneficial ownership
within the meaning of Rule 13d-3 under the Exchange Act.

 

2.No Effect.  Notwithstanding any of the foregoing, the provisions set forth in
Section 1 shall in no way limit (i) the ability of any individual who is serving
as a director of the Company to take any actions (or to refrain from taking any
actions) in his/her capacity as a director of the Company or (ii) the ability of
the Purchaser or its Affiliates to initiate and engage in confidential
discussions with the Board regarding the transactions referred to in clauses
(a)(i)-(iii) of Section 1.

 

3. Market Standoff. During the period beginning on the date hereof and ending at
11:59 pm Pacific Time on the Market Standoff Termination Date, neither the
Purchaser nor any of its Affiliates shall, directly or indirectly, without the
prior written consent of a majority of the members of the Board who are not
affiliated with the Purchaser:

 

 

a.

sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of any shares of  Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, whether now
owned or hereafter acquired by the undersigned or with respect to which the
undersigned has or hereafter acquires the power of disposition (collectively,
the “Lock-Up Securities”); or

 

 

b.

enter into any swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of the Lock-Up Securities (a “Hedging Transaction”), whether any such swap or
transaction is to be settled by delivery of Common Stock or other securities, in
cash or otherwise; or

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

c.

publicly announce any intention to do any of the foregoing.

 

4.Representations.  Each party represents to the other that: (a) this Letter
Agreement has been duly authorized by all necessary corporate or partnership
action, as the case may be; and (b) this letter agreement is a valid and binding
agreement of such party, enforceable against it in accordance with its terms,
subject to the Enforceability Limitations.  The Company represents that this
Letter Agreement was approved by the vote a majority of the members of the Board
who are not affiliated with the Purchaser.

 

5.Specific Enforcement; Legal Effect.  The parties hereto agree that any breach
of this Letter Agreement would result in irreparable injury to other party and
that money damages would not be an adequate remedy for such breach. 
Accordingly, without prejudice to the rights and remedies otherwise available
under applicable law, either party shall be entitled to specific performance and
equitable relief by way of injunction or otherwise if the other party breaches
or threatens to breach any of the provisions of this letter agreement.  It is
further understood and agreed that no failure or delay by either party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.  This Letter Agreement contains the entire agreement between the
parties hereto concerning the matters addressed herein.  No modification of this
Letter Agreement or waiver of the terms and conditions hereof shall be binding
upon either party hereto, unless approved in writing by each such party;
provided, however, that no waiver or amendment shall be effective as against the
Company unless such waiver or amendment is approved in writing by the vote a
majority of the members of the Board who are not affiliated with the Purchaser. 
This Letter Agreement shall be governed by and construed in accordance with the
law of the State of New York without regard to principles of conflicts of law
that would cause the application of the laws of any jurisdiction other than the
State of New York. Any dispute arise under or in connection with this Agreement
shall be resolved in accordance with the dispute resolution procedures set out
in Section 13.6 of the Purchase Agreement, which procedures are incorporated
herein by this reference.

 

6.Counterparts.  This Standstill Agreement may be executed and delivered
(including by facsimile or portable document format (“pdf”) in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

 

[Remainder of page left blank intentionally.]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Standstill Agreement
effective as of the Closing.

 

NESTLE HEALTH SCIENCE US HOLDINGS, INC.

 

 

By:

/s/ James Pepin

 

Name:  James Pepin

Title:  President

 

Confirmed and Agreed:

 

 

 

AIMMUNE THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Stephen G. Dilly

 

 

 

Name: Stephen G. Dilly, M.B.B.S., Ph.D.

 

 

Title: President and Chief Executive Officer

 

 

 




Signature Pages to Registration Rights Agreement

 

 

--------------------------------------------------------------------------------

 

SCHEDULE OF EXCEPTIONS

 

This Schedule of Exceptions is being furnished by Aimmune Therapeutics, Inc., a
Delaware corporation (the “Company”), to Nestle Health Science US Holdings,
Inc., a Delaware corporation (the “Purchaser”), pursuant to that certain
Securities Purchase Agreement of even date herewith between the Company and the
Purchaser (the “Agreement”) in connection with the execution and delivery of the
Agreement, pursuant to Section 4 of the Agreement.  Unless the context otherwise
requires, all capitalized terms used in this Schedule of Exceptions shall have
the respective meanings ascribed to such terms in the Agreement.

 

This Schedule of Exceptions and the information, descriptions and disclosures
included herein is intended to set forth exceptions to the representations and
warranties of the Company contained in the Agreement.  The contents of all
agreements and other documents referred to in a particular section of this
Schedule of Exceptions are incorporated by reference into such particular
section as though fully set forth in such section.  

 

4.2 Subsidiaries

 

Aimmune Therapeutics (Bermuda), Ltd.

Aimmune Therapeutics UK Limited

 

4.18 Properties and Assets

 

None.

 

4.20 Taxes

 

None.

 

4.32 Certain Fees

 

None.

 

 

 

 

 

 